Exhibit 10.1

 

Execution Copy

 

 

$25,000,000

 

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

among

 

 

TTM TECHNOLOGIES, INC.,

as Borrower,

 

 

THE DOMESTIC SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTIES HERETO,

as Guarantors,

 

 

THE LENDERS PARTIES HERETO

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION

(formerly known as First Union National Bank),

as Administrative Agent

 

and

 

COMERICA BANK,

as Syndication Agent

 

and

 

SILICON VALLEY BANK,

as Documentation Agent

 

and

 

WACHOVIA CAPITAL MARKETS, LLC

(formerly known as First Union Capital Markets Corp.),

as Lead Arranger and Book Manager

 

Dated as of July 15, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

Section 1.1

 

Defined Terms

 

Section 1.2 [a05-13273_1ex10d1.htm#Section1_2OtherDefinitionalProvis_012125]

 

Other Definitional Provisions
[a05-13273_1ex10d1.htm#Section1_2OtherDefinitionalProvis_012125]

 

Section 1.3 [a05-13273_1ex10d1.htm#Section1_3AccountingTerms__012128]

 

Accounting Terms [a05-13273_1ex10d1.htm#Section1_3AccountingTerms__012128]

 

 

 

 

 

ARTICLE II THE LOANS; AMOUNT AND TERMS
[a05-13273_1ex10d1.htm#ArticleiiTheLoansAmountAndTerms_012132]

 

Section 2.1 [a05-13273_1ex10d1.htm#Section2_1RevolvingLoans__012134]

 

Revolving Loans [a05-13273_1ex10d1.htm#Section2_1RevolvingLoans__012134]

 

Section 2.2 [a05-13273_1ex10d1.htm#Section2_2IncreaseOption__012138]

 

Increase Option [a05-13273_1ex10d1.htm#Section2_2IncreaseOption__012138]

 

Section 2.3 [a05-13273_1ex10d1.htm#Section2_3IntentionallyOmitted__012140]

 

Intentionally Omitted
[a05-13273_1ex10d1.htm#Section2_3IntentionallyOmitted__012140]

 

Section 2.4 [a05-13273_1ex10d1.htm#Section2_4LetterOfCreditSubfacili_012141]

 

Letter of Credit Subfacility
[a05-13273_1ex10d1.htm#Section2_4LetterOfCreditSubfacili_012141]

 

Section 2.5 [a05-13273_1ex10d1.htm#Section2_5SwinglineLoanSubfacilit_012146]

 

Swingline Loan Subfacility
[a05-13273_1ex10d1.htm#Section2_5SwinglineLoanSubfacilit_012146]

 

Section 2.6 [a05-13273_1ex10d1.htm#Section2_6Fees__012154]

 

Fees [a05-13273_1ex10d1.htm#Section2_6Fees__012154]

 

Section 2.7 [a05-13273_1ex10d1.htm#Section2_7CommitmentReductions__012155]

 

Commitment Reductions
[a05-13273_1ex10d1.htm#Section2_7CommitmentReductions__012155]

 

Section 2.8 [a05-13273_1ex10d1.htm#Section2_8Prepayments__012157]

 

Prepayments [a05-13273_1ex10d1.htm#Section2_8Prepayments__012157]

 

Section 2.9 [a05-13273_1ex10d1.htm#Section2_9MinimumPrincipalAmountO_012200]

 

Minimum Principal Amount of Tranches
[a05-13273_1ex10d1.htm#Section2_9MinimumPrincipalAmountO_012200]

 

Section 2.10 [a05-13273_1ex10d1.htm#Section2_10DefaultRateAndPaymentD_012205]

 

Default Rate and Payment Dates
[a05-13273_1ex10d1.htm#Section2_10DefaultRateAndPaymentD_012205]

 

Section 2.11 [a05-13273_1ex10d1.htm#Section2_11ConversionOptions__012206]

 

Conversion Options [a05-13273_1ex10d1.htm#Section2_11ConversionOptions__012206]

 

Section 2.12 [a05-13273_1ex10d1.htm#Section2_12ComputationOfInterestA_012208]

 

Computation of Interest and Fees
[a05-13273_1ex10d1.htm#Section2_12ComputationOfInterestA_012208]

 

Section 2.13 [a05-13273_1ex10d1.htm#Section2_13ProRataTreatmentAndPay_012209]

 

Pro Rata Treatment and Payments
[a05-13273_1ex10d1.htm#Section2_13ProRataTreatmentAndPay_012209]

 

Section 2.14 [a05-13273_1ex10d1.htm#Section2_14NonreceiptOfFundsByThe_012213]

 

Non-Receipt of Funds by the Administrative Agent
[a05-13273_1ex10d1.htm#Section2_14NonreceiptOfFundsByThe_012213]

 

Section 2.15 [a05-13273_1ex10d1.htm#Section2_15InabilityToDetermineIn_012215]

 

Inability to Determine Interest Rate
[a05-13273_1ex10d1.htm#Section2_15InabilityToDetermineIn_012215]

 

Section 2.16 [a05-13273_1ex10d1.htm#Section2_16Illegality__012216]

 

Illegality [a05-13273_1ex10d1.htm#Section2_16Illegality__012216]

 

Section 2.17 [a05-13273_1ex10d1.htm#Section2_17RequirementsOfLaw__012218]

 

Requirements of Law [a05-13273_1ex10d1.htm#Section2_17RequirementsOfLaw__012218]

 

Section 2.18 [a05-13273_1ex10d1.htm#Section2_18Indemnity__012221]

 

Indemnity [a05-13273_1ex10d1.htm#Section2_18Indemnity__012221]

 

Section 2.19 [a05-13273_1ex10d1.htm#Section2_19Taxes__012222]

 

Taxes [a05-13273_1ex10d1.htm#Section2_19Taxes__012222]

 

Section 2.20 [a05-13273_1ex10d1.htm#Section2_20IndemnificationNatureO_012224]

 

Indemnification; Nature of Issuing Lender’s Duties
[a05-13273_1ex10d1.htm#Section2_20IndemnificationNatureO_012224]

 

Section 2.21 [a05-13273_1ex10d1.htm#Section2_21ReplacementOfLenders__010845]

 

Replacement of Lenders
[a05-13273_1ex10d1.htm#Section2_21ReplacementOfLenders__010845]

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES
[a05-13273_1ex10d1.htm#ArticleiiiRepresentationsAndWarra_010906]

 

Section 3.1 [a05-13273_1ex10d1.htm#Section3_1FinancialCondition__010910]

 

Financial Condition [a05-13273_1ex10d1.htm#Section3_1FinancialCondition__010910]

 

Section 3.2 [a05-13273_1ex10d1.htm#Section3_2NoChange__010919]

 

No Change [a05-13273_1ex10d1.htm#Section3_2NoChange__010919]

 

Section 3.3 [a05-13273_1ex10d1.htm#Section3_3CorporateExistenceCompl_010917]

 

Corporate Existence; Compliance with Law
[a05-13273_1ex10d1.htm#Section3_3CorporateExistenceCompl_010917]

 

Section 3.4 [a05-13273_1ex10d1.htm#Section3_4CorporatePowerAuthoriza_010921]

 

Corporate Power; Authorization; Enforceable Obligations
[a05-13273_1ex10d1.htm#Section3_4CorporatePowerAuthoriza_010921]

 

Section 3.5 [a05-13273_1ex10d1.htm#Section3_5NoLegalBarNoDefault__010926]

 

No Legal Bar; No Default
[a05-13273_1ex10d1.htm#Section3_5NoLegalBarNoDefault__010926]

 

Section 3.6 [a05-13273_1ex10d1.htm#Section3_6NoMaterialLitigation__010928]

 

No Material Litigation
[a05-13273_1ex10d1.htm#Section3_6NoMaterialLitigation__010928]

 

Section 3.7 [a05-13273_1ex10d1.htm#Section3_7InvestmentCompanyAct__010929]

 

Investment Company Act
[a05-13273_1ex10d1.htm#Section3_7InvestmentCompanyAct__010929]

 

Section 3.8 [a05-13273_1ex10d1.htm#Section3_8MarginRegulations__010932]

 

Margin Regulations [a05-13273_1ex10d1.htm#Section3_8MarginRegulations__010932]

 

Section 3.9 [a05-13273_1ex10d1.htm#Section3_9Erisa__010934]

 

ERISA [a05-13273_1ex10d1.htm#Section3_9Erisa__010934]

 

Section 3.10 [a05-13273_1ex10d1.htm#Section3_10EnvironmentalMatters__010937]

 

Environmental Matters
[a05-13273_1ex10d1.htm#Section3_10EnvironmentalMatters__010937]

 

Section 3.11 [a05-13273_1ex10d1.htm#Section3_11PurposeOfLoans__010944]

 

Purpose of Loans [a05-13273_1ex10d1.htm#Section3_11PurposeOfLoans__010944]

 

Section 3.12 [a05-13273_1ex10d1.htm#Section_010949]

 

Subsidiaries [a05-13273_1ex10d1.htm#Section_010949]

 

Section 3.13 [a05-13273_1ex10d1.htm#Section3_13Ownership__010952]

 

Ownership [a05-13273_1ex10d1.htm#Section3_13Ownership__010952]

 

Section 3.14 [a05-13273_1ex10d1.htm#Section3_14Indebtedness__010953]

 

Indebtedness [a05-13273_1ex10d1.htm#Section3_14Indebtedness__010953]

 

 

i

--------------------------------------------------------------------------------


 

Section 3.15 [a05-13273_1ex10d1.htm#Section3_15Taxes__010956]

 

Taxes [a05-13273_1ex10d1.htm#Section3_15Taxes__010956]

 

Section 3.16 [a05-13273_1ex10d1.htm#Section3_16IntellectualProperty__010957]

 

Intellectual Property
[a05-13273_1ex10d1.htm#Section3_16IntellectualProperty__010957]

 

Section 3.17 [a05-13273_1ex10d1.htm#Section3_17Solvency__010959]

 

Solvency [a05-13273_1ex10d1.htm#Section3_17Solvency__010959]

 

Section 3.18 [a05-13273_1ex10d1.htm#Section3_18Investments__011001]

 

Investments [a05-13273_1ex10d1.htm#Section3_18Investments__011001]

 

Section 3.19 [a05-13273_1ex10d1.htm#Section3_19LocationOfCollateral__011004]

 

Location of Collateral
[a05-13273_1ex10d1.htm#Section3_19LocationOfCollateral__011004]

 

Section 3.20 [a05-13273_1ex10d1.htm#Section3_20NoBurdensomeRestrictio_011007]

 

No Burdensome Restrictions
[a05-13273_1ex10d1.htm#Section3_20NoBurdensomeRestrictio_011007]

 

Section 3.21 [a05-13273_1ex10d1.htm#Section3_21LaborMatters__011009]

 

Labor Matters [a05-13273_1ex10d1.htm#Section3_21LaborMatters__011009]

 

Section 3.22 [a05-13273_1ex10d1.htm#Section3_22SecurityDocuments__011010]

 

Security Documents [a05-13273_1ex10d1.htm#Section3_22SecurityDocuments__011010]

 

Section 3.23 [a05-13273_1ex10d1.htm#Section3_23AccuracyAndCompletenes_011012]

 

Accuracy and Completeness of Information
[a05-13273_1ex10d1.htm#Section3_23AccuracyAndCompletenes_011012]

 

Section 3.24 [a05-13273_1ex10d1.htm#Section3_24ComplianceWithTradingW_011015]

 

Compliance with Trading with the Enemy Act, OFAC Rules and Regulations and
Patriot Act [a05-13273_1ex10d1.htm#Section3_24ComplianceWithTradingW_011015]

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT
[a05-13273_1ex10d1.htm#ArticleivConditionsPrecedent_011025]

 

Section 4.1 [a05-13273_1ex10d1.htm#Section4_1ConditionsToClosingDate_011028]

 

Conditions to Closing Date and Initial Revolving Loans
[a05-13273_1ex10d1.htm#Section4_1ConditionsToClosingDate_011028]

 

Section 4.2 [a05-13273_1ex10d1.htm#Section4_2ConditionsToAllExtensio_011057]

 

Conditions to All Extensions of Credit
[a05-13273_1ex10d1.htm#Section4_2ConditionsToAllExtensio_011057]

 

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS
[a05-13273_1ex10d1.htm#ArticlevAffirmativeCovenants_011105]

 

Section 5.1 [a05-13273_1ex10d1.htm#Section5_1FinancialStatements__011108]

 

Financial Statements
[a05-13273_1ex10d1.htm#Section5_1FinancialStatements__011108]

 

Section 5.2 [a05-13273_1ex10d1.htm#Section5_2CertificatesOtherInform_011113]

 

Certificates; Other Information
[a05-13273_1ex10d1.htm#Section5_2CertificatesOtherInform_011113]

 

Section 5.3 [a05-13273_1ex10d1.htm#Section5_3PaymentOfObligations__011119]

 

Payment of Obligations
[a05-13273_1ex10d1.htm#Section5_3PaymentOfObligations__011119]

 

Section 5.4 [a05-13273_1ex10d1.htm#Section5_4ConductOfBusinessAndMai_011117]

 

Conduct of Business and Maintenance of Existence
[a05-13273_1ex10d1.htm#Section5_4ConductOfBusinessAndMai_011117]

 

Section 5.5 [a05-13273_1ex10d1.htm#Section5_5MaintenanceOfPropertyIn_011122]

 

Maintenance of Property; Insurance
[a05-13273_1ex10d1.htm#Section5_5MaintenanceOfPropertyIn_011122]

 

Section 5.6 [a05-13273_1ex10d1.htm#Section5_6InspectionOfPropertyBoo_011129]

 

Inspection of Property; Books and Records; Discussions
[a05-13273_1ex10d1.htm#Section5_6InspectionOfPropertyBoo_011129]

 

Section 5.7 [a05-13273_1ex10d1.htm#Section5_7Notices__011127]

 

Notices [a05-13273_1ex10d1.htm#Section5_7Notices__011127]

 

Section 5.8 [a05-13273_1ex10d1.htm#Section5_8EnvironmentalLaws__011134]

 

Environmental Laws [a05-13273_1ex10d1.htm#Section5_8EnvironmentalLaws__011134]

 

Section 5.9 [a05-13273_1ex10d1.htm#Section5_9FinancialCovenants__011138]

 

Financial Covenants [a05-13273_1ex10d1.htm#Section5_9FinancialCovenants__011138]

 

Section 5.10 [a05-13273_1ex10d1.htm#Section5_10AdditionalSubsidiaryGu_011142]

 

Additional Subsidiary Guarantors
[a05-13273_1ex10d1.htm#Section5_10AdditionalSubsidiaryGu_011142]

 

Section 5.11 [a05-13273_1ex10d1.htm#Section5_11ComplianceWithLaw__011141]

 

Compliance with Law [a05-13273_1ex10d1.htm#Section5_11ComplianceWithLaw__011141]

 

Section 5.12 [a05-13273_1ex10d1.htm#Section5_12PledgedAssets__011144]

 

Pledged Assets [a05-13273_1ex10d1.htm#Section5_12PledgedAssets__011144]

 

Section 5.13 [a05-13273_1ex10d1.htm#Section5_13FurtherAssurances__011146]

 

Further Assurances [a05-13273_1ex10d1.htm#Section5_13FurtherAssurances__011146]

 

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS
[a05-13273_1ex10d1.htm#ArticleviNegativeCovenants_011151]

 

Section 6.1 [a05-13273_1ex10d1.htm#Section6_1Indebtedness__011155]

 

Indebtedness [a05-13273_1ex10d1.htm#Section6_1Indebtedness__011155]

 

Section 6.2 [a05-13273_1ex10d1.htm#Section6_2Liens__011200]

 

Liens [a05-13273_1ex10d1.htm#Section6_2Liens__011200]

 

Section 6.3 [a05-13273_1ex10d1.htm#Section6_3GuarantyObligations__011203]

 

Guaranty Obligations
[a05-13273_1ex10d1.htm#Section6_3GuarantyObligations__011203]

 

Section 6.4 [a05-13273_1ex10d1.htm#Section6_4NatureOfBusiness__011206]

 

Nature of Business [a05-13273_1ex10d1.htm#Section6_4NatureOfBusiness__011206]

 

Section 6.5 [a05-13273_1ex10d1.htm#Section6_5ConsolidationMergerSale_011208]

 

Consolidation, Merger, Sale or Purchase of Assets, etc.
[a05-13273_1ex10d1.htm#Section6_5ConsolidationMergerSale_011208]

 

Section 6.6 [a05-13273_1ex10d1.htm#Section6_6AdvancesInvestmentsAndL_011217]

 

Advances, Investments and Loans
[a05-13273_1ex10d1.htm#Section6_6AdvancesInvestmentsAndL_011217]

 

Section 6.7 [a05-13273_1ex10d1.htm#Section6_7TransactionsWithAffilia_011216]

 

Transactions with Affiliates
[a05-13273_1ex10d1.htm#Section6_7TransactionsWithAffilia_011216]

 

Section 6.8 [a05-13273_1ex10d1.htm#Section6_8OwnershipOfSubsidiaries_011223]

 

Ownership of Subsidiaries; Restrictions
[a05-13273_1ex10d1.htm#Section6_8OwnershipOfSubsidiaries_011223]

 

Section 6.9 [a05-13273_1ex10d1.htm#Section6_9FiscalYearOrganizationa_011224]

 

Fiscal Year; Organizational Documents; Material Contracts
[a05-13273_1ex10d1.htm#Section6_9FiscalYearOrganizationa_011224]

 

Section 6.10 [a05-13273_1ex10d1.htm#Section6_10LimitationOnRestricted_011221]

 

Limitation on Restricted Actions
[a05-13273_1ex10d1.htm#Section6_10LimitationOnRestricted_011221]

 

Section 6.11 [a05-13273_1ex10d1.htm#Section6_11_011617]

 

Restricted Payments [a05-13273_1ex10d1.htm#Section6_11_011617]

 

Section 6.12 [a05-13273_1ex10d1.htm#Section6_12_011620]

 

Prepayments of Indebtedness, etc. [a05-13273_1ex10d1.htm#Section6_12_011620]

 

Section 6.13 [a05-13273_1ex10d1.htm#Section6_13_011622]

 

No Further Negative Pledges [a05-13273_1ex10d1.htm#Section6_13_011622]

 

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT [a05-13273_1ex10d1.htm#ArticleVii_011625]

 

Section 7.1 [a05-13273_1ex10d1.htm#Section7_1_011628]

 

Events of Default [a05-13273_1ex10d1.htm#Section7_1_011628]

 

 

ii

--------------------------------------------------------------------------------


 

Section 7.2 [a05-13273_1ex10d1.htm#Section7_2_011637]

 

Acceleration; Remedies [a05-13273_1ex10d1.htm#Section7_2_011637]

 

 

 

 

 

ARTICLE VIII THE AGENT [a05-13273_1ex10d1.htm#ArticleViii_011640]

 

Section 8.1 [a05-13273_1ex10d1.htm#Section8_1_011643]

 

Appointment [a05-13273_1ex10d1.htm#Section8_1_011643]

 

Section 8.2 [a05-13273_1ex10d1.htm#Section8_2_011647]

 

Delegation of Duties [a05-13273_1ex10d1.htm#Section8_2_011647]

 

Section 8.3 [a05-13273_1ex10d1.htm#Section8_3_011649]

 

Exculpatory Provisions [a05-13273_1ex10d1.htm#Section8_3_011649]

 

Section 8.4 [a05-13273_1ex10d1.htm#Section8_4_011651]

 

Reliance by Administrative Agent [a05-13273_1ex10d1.htm#Section8_4_011651]

 

Section 8.5 [a05-13273_1ex10d1.htm#Section8_5_011655]

 

Notice of Default [a05-13273_1ex10d1.htm#Section8_5_011655]

 

Section 8.6 [a05-13273_1ex10d1.htm#Section8_6_011657]

 

Non-Reliance on Administrative Agent and Other Lenders
[a05-13273_1ex10d1.htm#Section8_6_011657]

 

Section 8.7 [a05-13273_1ex10d1.htm#Section8_7_011701]

 

Indemnification [a05-13273_1ex10d1.htm#Section8_7_011701]

 

Section 8.8 [a05-13273_1ex10d1.htm#Section8_8_011703]

 

Administrative Agent in Its Individual Capacity
[a05-13273_1ex10d1.htm#Section8_8_011703]

 

Section 8.9 [a05-13273_1ex10d1.htm#Section8_9_011706]

 

Successor Administrative Agent [a05-13273_1ex10d1.htm#Section8_9_011706]

 

 

 

 

 

ARTICLE IX MISCELLANEOUS [a05-13273_1ex10d1.htm#ArticleIx_011709]

 

Section 9.1 [a05-13273_1ex10d1.htm#Section9_1_011712]

 

Amendments, Waivers and Release of Collateral
[a05-13273_1ex10d1.htm#Section9_1_011712]

 

Section 9.2 [a05-13273_1ex10d1.htm#Section9_2_011718]

 

Notices [a05-13273_1ex10d1.htm#Section9_2_011718]

 

Section 9.3 [a05-13273_1ex10d1.htm#Section9_3_011726]

 

No Waiver; Cumulative Remedies [a05-13273_1ex10d1.htm#Section9_3_011726]

 

Section 9.4 [a05-13273_1ex10d1.htm#Section9_4_011730]

 

Survival of Representations and Warranties
[a05-13273_1ex10d1.htm#Section9_4_011730]

 

Section 9.5 [a05-13273_1ex10d1.htm#Section9_5_011732]

 

Payment of Expenses and Taxes [a05-13273_1ex10d1.htm#Section9_5_011732]

 

Section 9.6 [a05-13273_1ex10d1.htm#Section9_6_011736]

 

Successors and Assigns; Participations; Purchasing Lenders
[a05-13273_1ex10d1.htm#Section9_6_011736]

 

Section 9.7 [a05-13273_1ex10d1.htm#Section9_7_011744]

 

Adjustments; Set-off [a05-13273_1ex10d1.htm#Section9_7_011744]

 

Section 9.8 [a05-13273_1ex10d1.htm#Section9_8_011748]

 

Table of Contents and Section Headings [a05-13273_1ex10d1.htm#Section9_8_011748]

 

Section 9.9 [a05-13273_1ex10d1.htm#Section9_9_011750]

 

Counterparts [a05-13273_1ex10d1.htm#Section9_9_011750]

 

Section 9.10 [a05-13273_1ex10d1.htm#Section9_10_011753]

 

Effectiveness [a05-13273_1ex10d1.htm#Section9_10_011753]

 

Section 9.11 [a05-13273_1ex10d1.htm#Section9_11_011756]

 

Severability [a05-13273_1ex10d1.htm#Section9_11_011756]

 

Section 9.12 [a05-13273_1ex10d1.htm#Section9_12_011759]

 

Integration [a05-13273_1ex10d1.htm#Section9_12_011759]

 

Section 9.13 [a05-13273_1ex10d1.htm#Section9_13_011804]

 

Governing Law [a05-13273_1ex10d1.htm#Section9_13_011804]

 

Section 9.14 [a05-13273_1ex10d1.htm#Section9_14_011806]

 

Consent to Jurisdiction and Service of Process
[a05-13273_1ex10d1.htm#Section9_14_011806]

 

Section 9.15 [a05-13273_1ex10d1.htm#Section9_15_011809]

 

Confidentiality [a05-13273_1ex10d1.htm#Section9_15_011809]

 

Section 9.16 [a05-13273_1ex10d1.htm#Section9_16_011813]

 

Acknowledgments [a05-13273_1ex10d1.htm#Section9_16_011813]

 

Section 9.18 [a05-13273_1ex10d1.htm#Section9_18_011830]

 

Waivers of Jury Trial [a05-13273_1ex10d1.htm#Section9_18_011830]

 

Section 9.19 [a05-13273_1ex10d1.htm#Section9_19_011833]

 

Binding Effect; Termination of this Agreement; Termination of Existing Credit
Agreement [a05-13273_1ex10d1.htm#Section9_19_011833]

 

Section 9.20 [a05-13273_1ex10d1.htm#Section9_20_011841]

 

USA Patriot Act Notice [a05-13273_1ex10d1.htm#Section9_20_011841]

 

 

 

 

 

ARTICLE X GUARANTY [a05-13273_1ex10d1.htm#ArticleX_011849]

 

Section 10.1 [a05-13273_1ex10d1.htm#Section10_1_011845]

 

The Guaranty [a05-13273_1ex10d1.htm#Section10_1_011845]

 

Section 10.2 [a05-13273_1ex10d1.htm#Section10_2_011854]

 

Bankruptcy [a05-13273_1ex10d1.htm#Section10_2_011854]

 

Section 10.3 [a05-13273_1ex10d1.htm#Section10_3_011856]

 

Nature of Liability [a05-13273_1ex10d1.htm#Section10_3_011856]

 

Section 10.4 [a05-13273_1ex10d1.htm#Section10_4_011859]

 

Independent Obligation [a05-13273_1ex10d1.htm#Section10_4_011859]

 

Section 10.5 [a05-13273_1ex10d1.htm#Section10_5_011901]

 

Authorization [a05-13273_1ex10d1.htm#Section10_5_011901]

 

Section 10.6 [a05-13273_1ex10d1.htm#Section10_6_011904]

 

Reliance [a05-13273_1ex10d1.htm#Section10_6_011904]

 

Section 10.7 [a05-13273_1ex10d1.htm#Section10_7_011907]

 

Waiver [a05-13273_1ex10d1.htm#Section10_7_011907]

 

Section 10.8 [a05-13273_1ex10d1.htm#Section10_8_011912]

 

Limitation on Enforcement [a05-13273_1ex10d1.htm#Section10_8_011912]

 

Section 10.9 [a05-13273_1ex10d1.htm#Section10_9_011915]

 

Confirmation of Payment [a05-13273_1ex10d1.htm#Section10_9_011915]

 

Section 10.10 [a05-13273_1ex10d1.htm#Section10_10_011917]

 

California Waivers [a05-13273_1ex10d1.htm#Section10_10_011917]

 

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1.1(a)

 

Account Designation Letter

Schedule 1.1(b)

 

Permitted Liens

Schedule 1.1(c)

 

Investments

Schedule 2.1(a)

 

Schedule of Lenders and Commitments

Schedule 2.1(b)(i)

 

Form of Notice of Borrowing

Schedule 2.1(e)

 

Form of Revolving Note

Schedule 2.5(d)

 

Form of Swingline Note

Schedule 2.11

 

Form of Notice of Conversion/Extension

Schedule 2.19

 

Section 2.19 Certificate

Schedule 3.12

 

Subsidiaries

Schedule 3.16

 

Intellectual Property

Schedule 3.19(a)

 

Location of Real Property

Schedule 3.19(b)

 

Location of Collateral

Schedule 3.19(c)

 

Chief Executive Offices

Schedule 4.1(b)

 

Form of Secretary’s Certificate

Schedule 4.1(i)

 

Form of Solvency Certificate

Schedule 5.5(b)

 

Insurance

Schedule 5.10

 

Form of Joinder Agreement

Schedule 6.1(b)

 

Indebtedness

Schedule 6.7

 

Transactions with Affiliates

Schedule 6.9

 

Fiscal Quarter Ends

Schedule 9.2

 

Schedule of Lenders’ Lending Offices

Schedule 9.6(c)

 

Form of Commitment Transfer Supplement

 

iv

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 15, 2005,
among TTM TECHNOLOGIES, INC. (formerly known as Pacific Circuits, Inc.), a
Washington corporation, those Domestic Subsidiaries of the Borrower identified
as a “Guarantor” on the signature pages hereto and such other Domestic
Subsidiaries of the Borrower as may from time to time become a party hereto (the
“Guarantors”), the several banks and other financial institutions as may from
time to time become parties to this Agreement (collectively, the “Lenders”; and
individually, a “Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION (formerly
known as First Union National Bank), a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower (formerly known as Pacific Circuits, Inc.) is party to
that certain Amended and Restated Credit Agreement, dated as of September 29,
2000, as amended from time to time thereafter (as amended, the “Existing Credit
Agreement”), among the Borrower, the Domestic Subsidiaries of the Borrower, as
guarantors, the several banks and other financial institutions party thereto
(the “Existing Lenders”) and First Union National Bank, as administrative agent
for the lenders thereunder; pursuant to which the Existing Lenders have agreed
to make loans and other financial accommodations to the Borrower in the amount
of up to $70,000,000 pursuant to the terms and conditions contained therein.

 

WHEREAS, the Lenders have agreed to amend and restate the Existing Credit
Agreement and restructure the Existing Credit Agreement to provide for, among
other things, $25,000,000 in revolving loans and other financial accommodations
to the Borrower on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.1                                   DEFINED TERMS.


 

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

 

“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1(a).

 

--------------------------------------------------------------------------------


 

“ACI” shall mean TTM Advanced Circuits, Inc. (formerly known as Honeywell
Advanced Circuits, Inc.), a Minnesota corporation.

 

“Acquisition”, by any Person, shall mean the acquisition by such Person, in a
single transaction or in a series of related transactions, of all of the Capital
Stock or all or substantially all of the property of another Person, whether or
not involving a merger or consolidation with such other Person and whether for
cash, property, services, assumption of Indebtedness, securities or otherwise.

 

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

 

“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement and any successors in such capacity.

 

“Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person.  For purposes of this definition,
a Person shall be deemed to be “controlled by” a Person if such Person
possesses, directly or indirectly, power either (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

“Agreement” shall mean this Second Amended and Restated Credit Agreement, as
amended, modified or supplemented from time to time in accordance with its
terms.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.  For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia at its principal office in Charlotte,
North Carolina as its prime rate.  Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in the Prime Rate
occurs.  The parties hereto acknowledge that the rate announced publicly by
Wachovia as its Prime Rate is an index or base rate and shall not necessarily be
its lowest or best rate charged to its customers or other banks; and “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.  If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.

 

2

--------------------------------------------------------------------------------


 

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable Level then in effect, it being understood that the
Applicable Percentage for (i) Revolving Loans which are Alternate Base Rate
Loans shall be the percentage set forth under the column “Alternate Base Rate
Margin for Revolving Loans”, (ii) Revolving Loans which are LIBOR Rate Loans
shall be the percentage set forth under the column “LIBOR Rate Margin for
Revolving Loans and Letter of Credit Fee”, (iii) the Letter of Credit Fee shall
be the percentage set forth under the column “LIBOR Rate Margin for Revolving
Loans and Letter of Credit Fee”, and (iv) the Commitment Fee shall be the
percentage set forth under the column “Commitment Fee”:

 

Level

 

Leverage
Ratio

 

Alternate
Base Rate
Margin for
Revolving
Loans

 

LIBOR Rate
Margin for
Revolving
Loans
and Letter of
Credit Fee

 

Commitment
Fee

 

I

 

³ 2.00 to 1.0

 

0.50

%

1.75

%

0.35

%

II

 

< 2.00 to 1.0 but ³ 1.50 to 1.0

 

0.25

%

1.50

%

0.30

%

III

 

< 1.50 to 1.0 but ³ 1.00 to 1.0

 

0.00

%

1.25

%

0.25

%

IV

 

< 1.00 to 1.0

 

0.00

%

1.00

%

0.20

%

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information and certifications required to be delivered to the Administrative
Agent and the Lenders in accordance with the provisions of Sections 5.1(b) and
5.2(b) (each an “Interest Determination Date”).  Such Applicable Percentage
shall be effective from such Interest Determination Date until the next such
Interest Determination Date.  The initial Applicable Percentages shall be based
on Level IV until the first Interest Determination Date occurring after June 30,
2005.  After June 30, 2005, if the Borrower shall fail to provide the quarterly
financial information and certifications in accordance with the provisions of
Sections 5.1(b) and 5.2(b), the Applicable Percentage from such Interest
Determination Date shall, on the date five (5) Business Days after the date by
which the Borrower was so required to provide such financial information and
certifications to the Administrative Agent and the Lenders, be based on Level I
until such time as such information and certifications are provided, whereupon
the Level shall be determined by the then current Leverage Ratio.

 

3

--------------------------------------------------------------------------------


 

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise.  The term “Asset Disposition”
shall not include (i) Specified Sales, (ii) the sale, lease or transfer of
assets permitted by Section 6.5(a)(iii) or (iv) hereof, or (iii) any Equity
Issuance.

 

“Available Cash” shall mean, as of any date of determination, the aggregate
amount of all domestic cash and Cash Equivalents of the Credit Parties which
such cash or Cash Equivalents are not subject to any Liens in favor of any
Person (other than customary Liens in favor of any depository bank or investment
institution or similar entity), readily marketable and available for the
immediate payment or repayment of Indebtedness as of such date of determination.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Borrower” shall mean TTM Technologies, Inc. (formerly known as Pacific
Circuits, Inc.), a Washington corporation and any successors permitted
hereunder.

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Business” shall have the meaning set forth in Section 3.10.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

 

“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

4

--------------------------------------------------------------------------------


 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(ii) U.S. dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (y) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (z) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 364 days from
the date of acquisition, (iii) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within one year of the date of acquisition,
(iv) repurchase agreements with a bank or trust company (including a Lender) or
a recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America, (v) obligations of any state of the United States or any
political subdivision thereof for the payment of the principal and redemption
price of and interest on which there shall have been irrevocably deposited
Government Obligations maturing as to principal and interest at times and in
amounts sufficient to provide such payment, and (vi) auction preferred stock
rated in the highest short-term credit rating category by S&P or Moody’s.

 

“Change of Control” shall mean the occurrence of any of the following events: 
(a) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, or shall have acquired by contract
or otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of control over, Voting
Stock of the Borrower (or other securities convertible into such Voting Stock)
representing 33% or more of the combined voting power of all Voting Stock of the
Borrower or (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated.  As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the Securities and Exchange Commission
promulgated under the Securities Exchange Act of 1934.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents.

 

5

--------------------------------------------------------------------------------


 

“Commitment” shall mean the Revolving Commitment, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.

 

“Commitment Fee” shall have the meaning set forth in Section 2.6(a).

 

“Commitment Percentage” shall mean the Revolving Commitment Percentage and/or
the LOC Commitment Percentage, as appropriate.

 

“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Revolving Commitment Termination Date.

 

“Commitment Transfer Supplement” shall mean a Commitment Transfer Supplement,
substantially in the form of Schedule 9.6(c).

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.

 

“Consolidated Capital Expenditures” shall mean, for any period, all capital
expenditures of the Borrower and its Subsidiaries on a consolidated basis for
such period, as determined in accordance with GAAP.  The term “Consolidated
Capital Expenditures” shall not include capital expenditures in respect of the
reinvestment of proceeds derived from (i) Recovery Events or (ii) a sale of
assets pursuant to Section 6.5(a)(ii) received by the Borrower and its
Subsidiaries to the extent that such reinvestment is permitted under the Credit
Documents.

 

“Consolidated Cash Taxes” shall mean, as of any date with respect to the
Borrower and its Subsidiaries on a consolidated basis, the aggregate of all
taxes, as determined in accordance with GAAP, to the extent such taxes are paid
in cash during the applicable period (without giving effect to any tax refunds
or credits received during such applicable period).

 

“Consolidated EBITDA” shall mean, for any period, the sum of (i) Consolidated
Net Income for such period, plus (ii) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (A) Consolidated
Interest Expense, (B) total federal, state, local and foreign income, value
added and similar taxes, (C) losses (or minus gains) on the sale or disposition
of assets outside the ordinary course of business and (D) depreciation,
amortization expense, non-cash stock option expense pursuant to FAS123-R and
other non-cash charges (including non-cash restructuring charges), all as
determined in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period, all cash interest
expense of the Borrower and its Subsidiaries (including, without limitation, the
interest component under Capital Leases), as determined in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean, for any period, net income (excluding
extraordinary items) after taxes for such period of the Borrower and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit, LOC Documents and the Security Documents.

 

“Credit Party” shall mean any of the Borrower or the Guarantors.

 

“Credit Party Obligations” shall mean, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents (including, but not limited to, any
interest accruing after the occurrence of a filing of a petition of bankruptcy
under the Bankruptcy Code with respect to any Credit Party, regardless of
whether such interest is an allowed claim under the Bankruptcy Code) and
(ii) all liabilities and obligations, whenever arising, owing from the Borrower
or any of its Subsidiaries to any Lender, or any Affiliate of a Lender, arising
under any Hedging Agreement.

 

“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by any Credit Party or any of its Subsidiaries (excluding, for purposes hereof,
any Equity Issuance or any Indebtedness of the Borrower and its Subsidiaries
permitted to be incurred pursuant to Section 6.1 hereof).

 

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the term of this Agreement,
including the funding of a Participation Interest in accordance with the terms
hereof, (b) has failed to pay to the Administrative Agent or any Lender an
amount owed by such Lender pursuant to the terms of this Agreement, or (c) has
been deemed insolvent or has become subject to a bankruptcy or insolvency
proceeding or to a receiver, trustee or similar official.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which Alternate Base Rate Loans of such Lender are to be made.

 

7

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

“Eligible Inventory and A/R Report” shall have the meaning set forth in
Section 5.2(f).

 

“Eligible Inventory” shall mean, as of any date of determination and without
duplication, the lower of the aggregate book value (based on a FIFO or a moving
average cost valuation, consistently applied) or fair market value of all raw
materials and finished goods inventory owned by the Borrower or any of its
Subsidiaries less appropriate reserves determined in accordance with GAAP but
excluding in any event (a) inventory which is (i) not subject to a perfected,
first priority Lien in favor of the Administrative Agent to secure the Credit
Party Obligations or (ii) subject to any other Lien that is not a Permitted
Lien, (b) inventory which is not in good condition or fails to meet standards
for sale or use imposed by governmental agencies, departments or divisions
having regulatory authority over such goods, (c) inventory located outside of
the United States, (d) inventory located at a location not owned by the Borrower
or any of its Subsidiaries with respect to which the Administrative Agent shall
not have received a landlord’s, warehousemen’s, bailee’s or appropriate waiver
or subordination satisfactory to the Administrative Agent, (e) inventory which
is leased, on consignment or “sale or return” basis or which is “in-transit” to
a customer or has otherwise been shipped to a customer, (f) any parts, supply,
scrap, chemicals or obsolete Inventory and any Inventory that is not reasonably
marketable or slow moving (no sales in the last 12 months or inventory in-excess
of a 12 month supply) and (g) any finished goods inventory without a current
(non-expired) purchase order.

 

“Eligible Receivables” shall mean, as of any date of determination and without
duplication, the aggregate book value of all accounts receivable, receivables,
and obligations for payment created or arising from the sale of inventory or the
rendering of services in the ordinary course of business (collectively, the
“Receivables”), owned by or owing to the Borrower or any of its Subsidiaries,
net of allowances and reserves for doubtful or uncollectible accounts and sales
adjustments consistent with such Person’s internal policies and in any event in
accordance with GAAP, but excluding in any event (a) any Receivable that is
(i) not subject to a perfected, first priority Lien in favor of the
Administrative Agent to secure the Credit Party Obligations or (ii) subject to
any other Lien that is not a Permitted Lien, (b) Receivables that are more than
90 days past invoice date or more than 60 days past due date, (c) Receivables
evidenced by notes, chattel paper or other instruments, unless such notes,
chattel paper or instruments have been delivered to and are in the possession of
the Administrative Agent, (d) Receivables owing by an account debtor that is not
solvent (to the extent the financial statements of the account debtor are public
knowledge or delivered to the Borrower) or is subject to any bankruptcy or
insolvency proceeding of any kind, (e) Receivables owing by an account debtor
located outside of the United States or Canada unless the sale is on a
commercial or standby letter of credit, guaranty or acceptance terms, or subject
to credit insurance, in each case acceptable to the Administrative Agent in its
reasonable discretion, (f) Receivables which are contingent or subject to
offset, deduction, counterclaim, dispute or other defense to payment, in each
case to the extent of such offset, deduction, counterclaim, dispute or other
defense, (g) Receivables for which any direct or indirect Subsidiary or any
Affiliate is the account debtor, (h) Receivables representing a sale to

 

8

--------------------------------------------------------------------------------


 

the government of the United States or any agency or instrumentality thereof
unless the Federal Assignment of Claims Act has been complied with to the
reasonable satisfaction of the Administrative Agent with respect to the granting
of a security interest in such Receivable, (i) Receivables owing by an account
debtor in which more than 50% of the account debtors’ total accounts receivable
balance is more than 90 days past invoice date, (j) the sale to the account
debtor is on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval
or consignment basis or made pursuant to any other written agreement providing
for repurchase or return (other than repurchases or returns for defective or
nonconforming goods), (k) Receivables that represent interest payments, late or
finance charges, or service charges owing to the Borrower or its Subsidiaries,
(l) Receivables which are in a currency other than U.S. dollars, (m) such
Receivable is an obligation for which the total unpaid accounts of the account
debtor to the Borrower and its Subsidiaries exceed 20% of the aggregate of all
Receivable of the Borrower and its Subsidiaries, to the extent of such excess;
provided that Receivables described in this clause (m) that are covered by
commercial or standby letters of credit or credit insurance shall not be
excluded in an amount equal to the letter of credit amount or the credit
insurance policy amount minus any deductibles owed or owing by the Borrower and
(n) any receivable that is double billed or double financed to the extent of
such duplication.

 

“Environmental Laws” shall mean any and all applicable foreign, Federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

 

“Equity Issuance” shall mean any issuance by any Credit Party or any Subsidiary
to any Person which is not a Credit Party of (a) shares of its Capital Stock,
(b) any shares of its Capital Stock pursuant to the exercise of options or
warrants or (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity. The term “Equity Issuance” shall not include
(i) any Asset Disposition, or (ii) any Debt Issuance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

9

--------------------------------------------------------------------------------


 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.

 

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

 

“Fee Letter” shall mean the engagement letter dated May 27, 2005 addressed to
the Borrower from the Administrative Agent, as amended, modified or otherwise
supplemented.

 

“Fixed Charge Coverage Ratio” shall mean, as of the end of each fiscal quarter
of the Borrower, for the Borrower and its Subsidiaries on a consolidated basis
for the four consecutive quarters ending on such date, the ratio of
(i) Consolidated EBITDA for the applicable period to (ii) the sum of
Consolidated Interest Expense for the applicable period plus Scheduled Funded
Debt Payments for the applicable period plus Consolidated Cash Taxes for the
applicable period plus Consolidated Capital Expenditures for the applicable
period plus Restricted Payments (other than Restricted Payments permitted by
clauses (a) and (b) of Section 6.11 hereof) for the applicable period.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Funded Debt” shall mean, with respect to the Borrower and its Subsidiaries on a
consolidated basis, without duplication, (a) all Indebtedness of such Person
other than Indebtedness of the types referred to in clause (e), (f), (i) and (l)
of the definition of “Indebtedness” set forth in this Section 1.1, (b) all
Funded Debt of others of the type referred to in clause (a) above secured by (or
for which the holder of such Funded Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (c) all Guaranty Obligations of
such Person with respect to Funded Debt of the type referred to in clause
(a) above of another Person, and (d) Funded Debt of the type referred to in
clause (a) above of any partnership or unincorporated joint venture in which
such Person is legally obligated or has a reasonable expectation of being liable
with respect thereto.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.

 

“Government Acts” shall have the meaning set forth in Section 2.20.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any

 

10

--------------------------------------------------------------------------------


 

obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof.  The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

 

“Guarantor” shall mean the Domestic Subsidiaries identified as a “Guarantor” on
the signature pages hereto and the Additional Credit Parties which execute a
Joinder Agreement, together with their successors and permitted assigns.

 

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

 

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

 

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (g) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person, (h) the principal portion of all obligations of such Person under
Capital Leases, (i) all obligations of such Person under Hedging Agreements, (j)
the maximum amount of all standby letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed), (k) all
preferred Capital Stock issued by such Person and which by the terms thereof
could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (l) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product and
(m) the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer.

 

11

--------------------------------------------------------------------------------


 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

 

“Insolvent” shall mean being in a condition of Insolvency.

 

“Interest Determination Date” shall have the meaning assigned thereto in the
definition of “Applicable Percentage”.

 

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan or
Swingline Loan, the last day of each March, June, September and December and on
the applicable Maturity Date, (b) as to any LIBOR Rate Loan having an Interest
Period of three months or less, the last day of such Interest Period, and (c) as
to any LIBOR Rate Loan having an Interest Period longer than three months, each
day which is three months after the first day of such Interest Period and the
last day of such Interest Period.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(i)                                     initially, the period commencing on the
Borrowing Date or conversion date, as the case may be, with respect to such
LIBOR Rate Loan and ending one, two, three or six months thereafter, as selected
by the Borrower in the notice of borrowing or notice of conversion given with
respect thereto; and

 

(ii)                                  thereafter, each period commencing on the
last day of the immediately preceding Interest Period applicable to such LIBOR
Rate Loan and ending one, two, three or six months thereafter, as selected by
the Borrower by irrevocable notice to the Administrative Agent not less than
three Business Days prior to the last day of the then current Interest Period
with respect thereto;

 

provided that the foregoing provisions are subject to the following:

 

(A)                              if any Interest Period pertaining to a LIBOR
Rate Loan would otherwise end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless the result
of such extension would be to carry such Interest Period into another calendar
month in which event such Interest Period shall end on the immediately preceding
Business Day;

 

(B)                                any Interest Period pertaining to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the relevant
calendar month;

 

12

--------------------------------------------------------------------------------


 

(C)                                if the Borrower shall fail to give notice as
provided above, the Borrower shall be deemed to have selected an Alternate Base
Rate Loan to replace the affected LIBOR Rate Loan;

 

(D)                               any Interest Period in respect of any Loan
that would otherwise extend beyond the applicable Maturity Date; and

 

(E)                                 no more than six (6) LIBOR Rate Loans may be
in effect at any time.  For purposes hereof, LIBOR Rate Loans with different
Interest Periods shall be considered as separate LIBOR Rate Loans, even if they
shall begin on the same date and have the same duration, although borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
Loan with a single Interest Period.

 

“Issuing Lender” shall mean Wachovia.

 

“Issuing Lender Fees” shall have the meaning set forth in Section 2.6(c).

 

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

 

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Letters of Credit” shall mean any letter of credit issued by the Issuing Lender
pursuant to the terms hereof, as such Letters of Credit may be amended,
modified, extended, renewed or replaced from time to time.

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.6(b).

 

“Leverage Ratio” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for the twelve month period ending on the last day of
any fiscal quarter, the ratio of (a) Funded Debt of the Borrower and its
Subsidiaries on a consolidated basis on the last day of such period to
(b) Consolidated EBITDA for such twelve month period.

 

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
either (a) the rate of interest per annum determined by the Administrative Agent
(rounded upward to the nearest 1/100 of 1%) appearing on the Telerate Page 3750
(or any successor page) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 A.M. (London time), on the second full Business
Day preceding the first day of such Interest Period, and in an amount
approximately equal to the amount of the LIBOR Rate Loan and for a period
approximately equal to such Interest Period or (b) if such rate is for any
reason not available, the rate per annum equal to the rate at which the
Administrative Agent or its designee is offered deposits in Dollars at or about
11:00 A.M. (London time), two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where the eurodollar and

 

13

--------------------------------------------------------------------------------


 

exchange operations in respect of its LIBOR Rate Loans are then being conducted
for settlement in immediately available funds, for delivery on the first day of
such Interest Period for the number of days comprised therein, and in an amount
comparable to the amount of the LIBOR Rate Loan to be outstanding during such
Interest Period.

 

“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

 

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =

 

LIBOR

 

 

 

1.00 - Eurodollar Reserve Percentage

 

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.

 

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Lender, the commitment of such Lender
to purchase participation interests in the Letters of Credit up to such Lender’s
LOC Committed Amount as specified in Schedule 2.1(a), as such amount may be
reduced from time to time in accordance with the provisions hereof.

 

“LOC Commitment Percentage” shall mean, for each Lender, the percentage
identified as its LOC Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6(c).

 

“LOC Committed Amount” shall mean, collectively, the aggregate amount of all of
the LOC Commitments of the Lenders to issue and participate in Letters of Credit
as referenced in Section 2.4 and, individually, the amount of each Lender’s LOC
Commitment as specified in Schedule 2.1(a).

 

“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.

 

14

--------------------------------------------------------------------------------


 

“LOC Obligations” shall mean, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender but
not theretofore reimbursed.

 

“Mandatory Borrowing” shall have the meaning set forth in Section 2.4(e) or
Section 2.5(b)(ii), as the context may require.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any Guarantor to perform its obligations, when such obligations are required
to be performed, under this Agreement, any of the Notes or any other Credit
Document to which it is a party or (c) the validity or enforceability of this
Agreement, any of the Notes or any of the other Credit Documents or the rights
or remedies of the Administrative Agent or the Lenders hereunder or thereunder.

 

“Material Contract” shall mean any contract or other arrangement, whether
written or oral, to which the Borrower or any of its Subsidiaries is a party as
to which the breach, nonperformance, cancellation or failure to renew by any
party thereto could reasonably be expected to have a Material Adverse Effect.

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, friable
asbestos, polychlorinated biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” shall mean the Revolving Commitment Termination Date.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Instruments” shall have the meaning set forth in Section 4.1(e)(i).

 

“Mortgage Policies” shall have the meaning set forth in Section 4.1(e)(iii).

 

“Mortgaged Properties” shall have the meaning set forth in Section 4.1(e)(i).

 

“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Note” or “Notes” shall mean the Revolving Notes and/or the Swingline Note,
collectively, separately or individually, as appropriate.

 

15

--------------------------------------------------------------------------------


 

“Notice of Borrowing” shall mean the written notice of borrowing as referenced
and defined in Section 2.1(b)(i) or 2.5(b)(i), as appropriate.

 

“Notice of Conversion” shall mean the written notice of extension or conversion
as referenced and defined in Section 2.11.

 

“Obligations” shall mean, collectively, Loans and LOC Obligations.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Participant” shall have the meaning set forth in Section 9.6(b).

 

“Participation Interest” shall mean the purchase by a Lender of a participation
interest in Letters of Credit as provided in Section 2.4.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Investments” shall mean:

 

(i)                                     cash and Cash Equivalents;

 

(ii)                                  receivables owing to the Borrower or any
of its Subsidiaries or any receivables and advances to suppliers, in each case
if created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

 

(iii)                               investments in and loans to any Credit
Parties;

 

(iv)                              loans and advances to officers, directors,
employees and Affiliates in an aggregate amount not to exceed $1,000,000 at any
time outstanding;

 

(v)                                 investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(vi)                              investments, acquisitions or transactions
permitted under Section 6.5(b);

 

(vii)                           additional loan advances and/or investments of a
nature not contemplated by the foregoing clauses hereof, provided that such
loans, advances and/or investments made pursuant to this clause (vii) shall not
exceed an aggregate amount of $100,000;

 

(viii)                        investments existing on the date hereof and set
forth on Schedule 1.1(c);

 

16

--------------------------------------------------------------------------------


 

(ix)                                investments by the Borrower in Hedge
Agreements permitted under Section 6.1(e); and

 

(x)                                   investments consisting of intercompany
debt permitted under Section 6.1(d).

 

As used herein, “investment” shall mean all investments, in cash or by delivery
of property made, directly or indirectly in, to or from any Person, whether by
acquisition of shares of Capital Stock, property, assets, indebtedness or other
obligations or securities or by loan advance, capital contribution or otherwise.

 

“Permitted Liens” shall mean:

 

(i)                                     Liens created by or otherwise existing,
under or in connection with this Agreement or the other Credit Documents in
favor of the Lenders;

 

(ii)                                  Liens in favor of a Lender hereunder in
connection with Hedging Agreements, but only (A) to the extent such Liens secure
obligations under Hedging Agreements with any Lender, or any Affiliate of a
Lender, (B) to the extent such Liens are on the same collateral as to which the
Administrative Agent on behalf of the Lenders also has a Lien and (C) if such
provider and the Lenders shall share pari passu in the collateral subject to
such Liens;

 

(iii)                               purchase money Liens securing purchase money
indebtedness (and refinancings thereof) to the extent permitted under
Section 6.1(c);

 

(iv)                              Liens for taxes, assessments, charges or other
governmental levies not yet due or as to which the period of grace (not to
exceed 60 days), if any, related thereto has not expired or which are being
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP (or, in the case of
Subsidiaries with significant operations outside of the United States of
America, generally accepted accounting principles in effect from time to time in
their respective jurisdictions of incorporation);

 

(v)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith by appropriate proceedings;

 

(vi)                              pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;

 

17

--------------------------------------------------------------------------------


 

(vii)                           deposits to secure the performance of bids,
trade contracts, (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(viii)                        any extension, renewal or replacement (or
successive extensions, renewals or replacements) , in whole or in part, of any
Lien referred to in the foregoing clauses; provided that such extension, renewal
or replacement Lien shall be limited to all or a part of the property which
secured the Lien so extended, renewed or replaced (plus improvements on such
property);

 

(ix)                                Liens existing on the Closing Date and set
forth on Schedule 1.1(b); provided that (a) no such Lien shall at any time be
extended to cover property or assets other than the property or assets subject
thereto on the Closing Date and (b) the principal amount of the Indebtedness
secured by such Liens shall not be extended, renewed, refunded or refinanced;

 

(x)                                   Liens arising in connection with
Capitalized Leases to the extent permitted under Section 6.1(c);

 

(xi)                                Liens on property of a Person existing at
the time such Person is acquired, merged into or consolidated with the Borrower
or any Subsidiary of the Borrower so long as such Liens were not created in
contemplation of such acquisition, merger or consolidation;

 

(xii)                             Liens set forth in Exhibit B to the real
property title reports set forth on Schedule 1.1(b);

 

(xiii)                          any attachment or judgment Lien the existence of
which, individually or in the aggregate, does not result in an Event of Default
under Section 7.1(f); and

 

(xiv)                         Liens arising in connection with securing
insurance premium financing to the extent permitted under Section 6.1(h); and

 

(xv)                            other Liens securing debt outstanding in an
aggregate principal amount not to exceed $500,000.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

18

--------------------------------------------------------------------------------


 

“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement dated as
of the Closing Date to be executed in favor of the Administrative Agent by the
Borrower and each of the other Credit Parties, as amended, modified, restated or
supplemented from time to time.

 

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

 

“Properties” shall have the meaning set forth in Section 3.10(a).

 

“Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).

 

“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

 

“Register” shall have the meaning set forth in Section 9.6(d).

 

“Reincorporation Merger” shall have the meaning set forth in Section 6.6

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Lenders” shall mean, at any time, Lenders which are then in compliance
with their obligations hereunder (as determined by the Administrative Agent) and
holding in the aggregate at least 51% of the Revolving Commitments (and
Participation Interests therein) or if the Commitments have been terminated, the
outstanding Revolving Loans and Participation Interests (including the
Participation Interests of the Issuing Lender in any Letters of Credit and of
the Swingline Lender in any Swingline Loans), with a minimum of two Lenders
required in any case.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” shall mean, as to (a) the Borrower, the President and the
Chief Executive Officer or the Chief Financial Officer or (b) any other Credit
Party, any duly authorized officer thereof.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Borrower or any of its Subsidiaries,

 

19

--------------------------------------------------------------------------------


 

now or hereafter outstanding, (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of Capital Stock of the Borrower or any of its
Subsidiaries, now or hereafter outstanding or (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of the Borrower or any of its
Subsidiaries, now or hereafter outstanding.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans in an aggregate principal amount at any
time outstanding up to such Lender’s Revolving Committed Amount as specified in
Schedule 2.1(a), as such amount may be reduced from time to time in accordance
with the provisions hereof.

 

“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6(c).

 

“Revolving Commitment Termination Date” shall mean July 15, 2008.

 

“Revolving Committed Amount” shall mean, collectively, the aggregate amount of
all Revolving Commitments as referenced in Section 2.1(a), as such amount may be
reduced from time to time in accordance with the provisions hereof, and,
individually, the amount of each Lender’s Revolving Commitment as specified on
Schedule 2.1(a).

 

“Revolving Loans” shall have the meaning set forth in Section 2.1.

 

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower in favor of each of the Lenders evidencing the Revolving Loans provided
pursuant to Section 2.1(e), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, supplemented, extended, renewed
or replaced from time to time.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw
Hill, Inc.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

 

“Sanctioned Person” shall mean (i) a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country.

 

“Scheduled Funded Debt Payments” shall mean, as of any date of determination for
the Borrower and its Subsidiaries, the sum of all scheduled payments of
principal on Funded Debt for the applied period ending on the date of
determination (including the principal component of payments due on Capital
Leases during the applicable period ending on the date of determination).

 

20

--------------------------------------------------------------------------------


 

“Security Agreement” shall mean the Amended and Restated Security Agreement
dated as of the Closing Date given by the Borrower and the other Credit Parties
to the Administrative Agent, as amended, modified or supplemented from time to
time in accordance with its terms.

 

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Mortgage Instruments and such other documents executed and delivered in
connection with the attachment and perfection of the Administrative Agent’s
security interests and liens arising thereunder, including, without limitation,
UCC financing statements.

 

“Single Employer Plan” shall mean any Plan which is not a Multiemployer Plan.

 

“Specified Sales” shall mean (a) the sale, transfer, lease or other disposition
of inventory and materials in the ordinary course of business and (b) the sale,
transfer or other disposition of Permitted Investments described in clause
(i) of the definition thereof.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in
Section 2.5(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

 

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.5(a).

 

“Swingline Lender” shall mean Wachovia, in its capacity as such.

 

“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.5(a).

 

“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.5(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

 

21

--------------------------------------------------------------------------------


 

“Taxes” shall have the meaning set forth in Section 2.19.

 

“Tranche” shall mean the collective reference to LIBOR Rate Loans whose Interest
Periods begin and end on the same day.  A Tranche may sometimes be referred to
as a “LIBOR Tranche”.

 

“Transfer Effective Date” shall have the meaning set forth in each Commitment
Transfer Supplement.

 

“2.19 Certificate” shall have the meaning set forth in Section 2.19.

 

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan or Swingline Loan, as the case may be.

 

“Unused Revolving Commitment” shall mean, as of any day, the amount by which
(i) the Revolving Committed Amount exceeds (ii) the sum of the aggregate amount
of outstanding Revolving Loans, Swingline Loans and LOC Obligations.

 

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association.

 


SECTION 1.2                                   OTHER DEFINITIONAL PROVISIONS.


 

(a)                                  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
Notes or other Credit Documents or any certificate or other document made or
delivered pursuant hereto.

 

(b)                                 The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section, subsection, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

22

--------------------------------------------------------------------------------


 


SECTION 1.3                                   ACCOUNTING TERMS.


 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that it wishes
to amend any covenant in Section 5.9 to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend Section 5.9 for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.

 

The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.

 

Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made in determining compliance for any applicable
period with the financial covenants set forth in Section 5.9 (including without
limitation for purposes of the definition of “Applicable Percentage” set forth
in Section 1.1), after consummation of any Acquisition (A) income statement
items (whether positive or negative) and capital expenditures attributable to
the Person or property acquired shall, to the extent not otherwise included in
such income statement items for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.1, be included to the extent relating to any period
applicable in such calculations; (B) to the extent not retired in connection
with such Acquisition, Indebtedness of the Person or property acquired shall be
deemed to have been incurred as of the first day of the applicable period and
(C) pro forma adjustments may be included to the extent that such adjustments
would give effect to items that are (1) directly attributable to such
transaction, (2) expected to have a continuing impact on the Borrower and its
Subsidiaries on a consolidated basis and (3) factually supportable.

 

23

--------------------------------------------------------------------------------


 


ARTICLE II


 


THE LOANS; AMOUNT AND TERMS


 


SECTION 2.1                                   REVOLVING LOANS.


 

(a)                                  Revolving Commitment.  During the
Commitment Period, subject to the terms and conditions hereof, each Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time for the purposes hereinafter set forth; provided,
however, that (i) with regard to each Lender individually, the sum of such
Lender’s share of outstanding Revolving Loans plus such Lender’s Revolving
Commitment Percentage of Swingline Loans plus such Lender’s LOC Commitment
Percentage of LOC Obligations shall not exceed such Lender’s Revolving
Commitment Percentage of the aggregate Revolving Committed Amount, and (ii) with
regard to the Lenders collectively, the sum of the aggregate amount of
outstanding Revolving Loans plus Swingline Loans plus LOC Obligations shall not
exceed the Revolving Committed Amount.  For purposes hereof, the aggregate
amount available hereunder shall be TWENTY FIVE MILLION DOLLARS ($25,000,000)
(as such aggregate maximum amount may be reduced from time to time as provided
in Section 2.7, the “Revolving Committed Amount”).  Revolving Loans may consist
of Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as
the Borrower may request, and may be repaid and reborrowed in accordance with
the provisions hereof.

 

(b)                                 Revolving Loan Borrowings.

 

(i)                                     Notice of Borrowing.  The Borrower shall
request a Revolving Loan borrowing by written notice (or telephone notice
promptly confirmed in writing which confirmation may be by fax) to the
Administrative Agent not later than 1:00 P.M. (Charlotte, North Carolina time)
on the Business Day prior to the date of requested borrowing in the case of
Alternate Base Rate Loans, and on the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans.  Each such request for
borrowing shall be irrevocable and shall specify (A) that a Revolving Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the aggregate principal amount to be borrowed, (D) whether the
borrowing shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor.  A form of Notice of Borrowing (a “Notice of Borrowing”) is
attached as Schedule 2.1(b)(i).  If the Borrower shall fail to specify in any
such Notice of Borrowing (I) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, or (II) the type of Revolving Loan requested, then
such notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder.  The Administrative Agent shall give notice to each Lender promptly
upon receipt of each Notice of Borrowing, the contents thereof and each such
Lender’s share thereof.

 

24

--------------------------------------------------------------------------------


 

(ii)                                  Minimum Amounts.  Each Revolving Loan
borrowing shall be in a minimum aggregate amount of (A) with respect to LIBOR
Rate Loans, $2,000,000 and integral multiples of $500,000 in excess thereof (or
the remaining amount of the Revolving Committed Amount, if less) and (B) with
respect to Alternate Base Rate Loans, $500,000 and integral multiples of
$100,000 in excess thereof (or the remaining amount of the Revolving Committed
Amount, if less).

 

(iii)                               Advances.  Each Lender will make its
Revolving Commitment Percentage of each Revolving Loan borrowing available to
the Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Schedule 9.2, or at such other office as the
Administrative Agent may designate in writing, by 3:00 P.M. (Charlotte, North
Carolina time) on the date specified in the applicable Notice of Borrowing in
Dollars and in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of such office with
the aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

 

(c)                                  Repayment.  The principal amount of all
Revolving Loans shall be due and payable in full on the Revolving Commitment
Termination Date.

 

(d)                                 Interest.  Subject to the provisions of
Section 2.10, Revolving Loans shall bear interest as follows:

 

(i)                                     Alternate Base Rate Loans.  During such
periods as Revolving Loans shall be comprised of Alternate Base Rate Loans, each
such Alternate Base Rate Loan shall bear interest at a per annum rate equal to
the sum of the Alternate Base Rate plus the Applicable Percentage; and

 

(ii)                                  LIBOR Rate Loans.  During such periods as
Revolving Loans shall be comprised of LIBOR Rate Loans, each such LIBOR Rate
Loan shall bear interest at a per annum rate equal to the sum of the LIBOR Rate
plus the Applicable Percentage.

 

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

 

(e)                                  Revolving Notes.  Each Lender’s Revolving
Commitment Percentage of the Revolving Loans shall be evidenced by a duly
executed promissory note of the Borrower to such Lender in substantially the
form of Schedule 2.1(e).

 


SECTION 2.2                                   INCREASE OPTION.


 

(a)                                  Request for Increase.  Provided there
exists no Default or Event of Default, upon notice to the Lenders, the Borrower
may, on a one-time basis, request an increase in the Revolving Committed Amount
by up to the aggregate principal amount of $25,000,000;

 

25

--------------------------------------------------------------------------------


 

provided that any such request for an increase shall be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; provided
further that with respect to any such increase, the Borrower shall first request
such increase from the Lenders and, in the event that the Lenders elect not to
provide the full amount of such requested increase, then the Borrower shall have
the right to solicit, and the Lenders shall cooperate with respect thereto,
other banks, financial institutions or investment funds, in each case in
accordance with the terms set forth in this Section 2.2, in connection with such
increase.  At the time of sending such notice, the Borrower shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than twenty (20) Business Days from the date of delivery of such
notice to the Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Borrower and the Administrative Agent within such requested
time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its applicable
Commitment Percentage of such requested increase.  Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

 

(c)                                  Effective Date and Allocations.  If the
Revolving Committed Amount is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(d)                                 Conditions to Effectiveness of Increase.  As
a condition precedent to such increase, the Borrower shall deliver to the
Lenders (x) a certificate of each Credit Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Credit Party
(i) certifying and attaching the resolutions adopted by such Credit Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article III hereof and the other
Credit Documents are true and correct in all material respects (other than such
representations and warranties which have a materiality qualifier contained
therein, in which case such representations and warranties shall be true and
correct) on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.2, the representations and warranties contained
in Section 3.1 shall be deemed to refer to the most recent statements furnished
pursuant to Section 5.1, and (B) no Default or Event of Default then exists and
(y) an opinion or opinions of legal counsel for the Borrower, dated as of the
Increase Effective Date and addressed to the Administrative Agent and the
Lenders, in form and substance reasonably acceptable to the Lenders.  The
Borrower shall prepay any Loans outstanding on the Increase Effective Date to
the extent necessary to keep the outstanding Loans ratable with any revised
applicable Commitment Percentages arising from any nonratable increase in the
Commitments under this Section.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Sections 2.13 or 9.1 to the contrary.

 

26

--------------------------------------------------------------------------------


 


SECTION 2.3                                   INTENTIONALLY OMITTED.


 


SECTION 2.4                                   LETTER OF CREDIT SUBFACILITY.


 

(a)                                  Issuance.  Subject to the terms and
conditions hereof and of the LOC Documents, if any, and any other terms and
conditions which the Issuing Lender may reasonably require, during the
Commitment Period the Issuing Lender shall issue, and the Lenders shall
participate in, Letters of Credit for the account of the Borrower from time to
time upon request in a form acceptable to the Issuing Lender; provided, however,
that (i) the aggregate amount of LOC Obligations shall not at any time exceed
FIVE MILLION DOLLARS ($5,000,000) (the “LOC Committed Amount”), (ii) the sum of
the aggregate amount of Revolving Loans plus Swingline Loans plus LOC
Obligations shall not at any time exceed the Revolving Committed Amount,
(iii) all Letters of Credit shall be denominated in U.S. Dollars, (iv) no Letter
of Credit shall be issued if the Issuing Lender has received written notice from
any Lender or the Administrative Agent, at least one Business Day prior to the
requested date of issuance of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 4.2 have not been satisfied, and
(v) Letters of Credit shall be issued for the purpose of supporting
tax-advantaged variable rate demand note financing and for other lawful
corporate purposes and may be issued as standby letters of credit, including in
connection with workers’ compensation and other insurance programs, and trade
letters of credit.  Except as otherwise expressly agreed upon by all the
Lenders, no Letter of Credit  shall have an original expiry date more than
twelve (12) months from the date of issuance; provided, however, so long as no
Default or Event of Default has occurred and is continuing and subject to the
other terms and conditions to the issuance of Letters of Credit hereunder, the
expiry dates of Letters of Credit may be extended annually or periodically from
time to time on the request of the Borrower or by operation of the terms of the
applicable Letter of Credit to a date not more than twelve (12) months from the
date of extension; provided, further, that no Letter of Credit, as originally
issued or as extended, shall have an expiry date extending beyond the Revolving
Commitment Termination Date unless the Borrower shall, at the time of issuance
and until the expiry thereof, cash collateralize such Letter of Credit.  For
purposes hereof, “cash collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the Issuing Lender and
the Lenders holding Revolving Commitments, as collateral for the LOC
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Lender
(which documents are hereby consented to by the Lenders holding Revolving
Commitments).  The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Lender and the Lenders holding Revolving Commitments, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
Each Letter of Credit shall comply with the related LOC Documents.  The issuance
and expiry date of each Letter of Credit shall be a Business Day.  Any Letters
of Credit issued hereunder shall be in a minimum original face amount of
$50,000.  Wachovia shall be the Issuing Lender on all Letters of Credit issued
after the Closing Date.

 

(b)                                 Notice and Reports.  The request for the
issuance of a Letter of Credit shall be submitted to the Issuing Lender at least
five (5) Business Days prior to the requested date of issuance.  The Issuing
Lender will promptly upon request provide to the Administrative Agent

 

27

--------------------------------------------------------------------------------


 

for dissemination to the Lenders a detailed report specifying the Letters of
Credit which are then issued and outstanding and any activity with respect
thereto which may have occurred since the date of any prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, expiry date as well as any payments or expirations which may have
occurred.  The Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit.  The Issuing Lender will
provide to the Administrative Agent promptly upon request a summary report of
the nature and extent of LOC Obligations then outstanding.

 

(c)                                  Participations.  Each Lender upon issuance
of a Letter of Credit shall be deemed to have purchased without recourse a risk
participation from the Issuing Lender in such Letter of Credit and the
obligations arising thereunder and any collateral relating thereto, in each case
in an amount equal to its LOC Commitment Percentage of the obligations under
such Letter of Credit and shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and be obligated to pay to the
Issuing Lender therefor and discharge when due, its LOC Commitment Percentage of
the obligations arising under such Letter of Credit.  Without limiting the scope
and nature of each Lender’s participation in any Letter of Credit, to the extent
that the Issuing Lender has not been reimbursed as required hereunder or under
any LOC Document, each such Lender shall pay to the Issuing Lender its LOC
Commitment Percentage of such unreimbursed drawing in same day funds on the day
of notification by the Issuing Lender of an unreimbursed drawing pursuant to the
provisions of subsection (d) hereof.  The obligation of each Lender to so
reimburse the Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event.  Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.

 

(d)                                 Reimbursement.  In the event of any drawing
under any Letter of Credit, the Issuing Lender will promptly notify the Borrower
and the Administrative Agent.  The Borrower shall reimburse the Issuing Lender
on the day of drawing under any Letter of Credit (either with the proceeds of a
Revolving Loan or a Swingline Loan obtained hereunder or otherwise) in same day
funds as provided herein or in the LOC Documents.  If the Borrower shall fail to
reimburse the Issuing Lender as provided herein, the unreimbursed amount of such
drawing shall bear interest at a per annum rate equal to the Alternate Base Rate
plus two percent (2%).  Unless the Borrower shall immediately notify the Issuing
Lender and the Administrative Agent of its intent to otherwise reimburse the
Issuing Lender, the Borrower shall be deemed to have requested a Swingline Loan,
or if and to the extent Swingline Loans shall be unavailable, a Revolving Loan
in the amount of the drawing as provided in subsection (e) hereof, the proceeds
of which will be used to satisfy the reimbursement obligations.  The Borrower’s
reimbursement obligations hereunder shall be absolute and unconditional under
all circumstances irrespective of any rights of set-off, counterclaim or defense
to payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.  The Issuing Lender will
promptly notify the other Lenders of the amount of any unreimbursed drawing and
each Lender shall promptly pay to the Administrative Agent for

 

28

--------------------------------------------------------------------------------


 

the account of the Issuing Lender in Dollars and in immediately available funds,
the amount of such Lender’s LOC Commitment Percentage of such unreimbursed
drawing.  Such payment shall be made on the day such notice is received by such
Lender from the Issuing Lender if such notice is received at or before 2:00 P.M.
(Charlotte, North Carolina time), otherwise such payment shall be made at or
before 12:00 Noon (Charlotte, North Carolina time) on the Business Day next
succeeding the day such notice is received.  If such Lender does not pay such
amount to the Issuing Lender in full upon such request, such Lender shall, on
demand, pay to the Administrative Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Effective Rate and thereafter at a rate equal to the Alternate
Base Rate.  Each Lender’s obligation to make such payment to the Issuing Lender,
and the right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Agreement or the Commitments hereunder, the
existence of a Default or Event of Default or the acceleration of the Credit
Party Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(e)                                  Repayment with Revolving Loans.  On any day
on which the Borrower shall have requested, or been deemed to have requested
(i) a Swingline Loan borrowing to reimburse a drawing under a Letter of Credit,
the Swingline Lender shall make the Swingline Loan advance pursuant to the terms
of the request or deemed request in accordance with the provisions for Swingline
Loan advances hereunder or (ii) a Revolving Loan to reimburse a drawing under a
Letter of Credit, the Administrative Agent shall give notice to the Lenders that
a Revolving Loan has been requested or deemed requested in connection with a
drawing under a Letter of Credit, in which case a Revolving Loan borrowing
comprised entirely of Alternate Base Rate Loans (each such borrowing, a
“Mandatory Borrowing”) shall be immediately made (without giving effect to any
termination of the Commitments pursuant to Section 7.2) pro rata based on each
Lender’s respective Revolving Commitment Percentage (determined before giving
effect to any termination of the Commitments pursuant to Section 7.2) and in the
case of both clauses (i) and (ii) the proceeds thereof shall be paid directly to
the Issuing Lender for application to the respective LOC Obligations.  Each
Lender hereby irrevocably agrees to make such Revolving Loans immediately upon
any such request or deemed request on account of each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (i) the amount of Mandatory Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for Revolving Loan to be
made by the time otherwise required in Section 2.1(b), (v) the date of such
Mandatory Borrowing, or (vi) any reduction in the Revolving Committed Amount
after any such Letter of Credit may have been drawn upon; provided, however,
that in the event any such Mandatory Borrowing should be less than the minimum
amount for borrowings of Revolving Loans otherwise provided in
Section 2.1(b)(ii), the Borrower shall pay to the Administrative Agent for its
own account an administrative fee of $500.  In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then

 

29

--------------------------------------------------------------------------------


 

each such Lender hereby agrees that it shall forthwith fund (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the outstanding LOC Obligations; provided, further,
that in the event any Lender shall fail to fund its Participation Interest on
the day the Mandatory Borrowing would otherwise have occurred, then the amount
of such Lender’s unfunded Participation Interest therein shall bear interest
payable by such Lender to the Issuing Lender upon demand, at the rate equal to,
if paid within two (2) Business Days of such date, the Federal Funds Effective
Rate, and thereafter at a rate equal to the Alternate Base Rate.

 

(f)                                    Modification, Extension.  The issuance of
any supplement, modification, amendment, renewal, or extension to any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.

 

(g)                                 Uniform Customs and Practices.  The Issuing
Lender shall have the Letters of Credit be subject to The Uniform Customs and
Practice for Documentary Credits, as published as of the date of issue by the
International Chamber of Commerce (the “UCP”), in which case the UCP may be
incorporated therein and deemed in all respects to be a part thereof.

 


SECTION 2.5                                   SWINGLINE LOAN SUBFACILITY.


 

(a)                                  Swingline Commitment.  During the
Commitment Period, subject to the terms and conditions hereof, the Swingline
Lender, in its individual capacity, agrees to make certain revolving credit
loans to the Borrower (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) for the purposes hereinafter set forth; provided, however, (i) the
aggregate amount of Swingline Loans outstanding at any time shall not exceed
FIVE MILLION DOLLARS ($5,000,000) (the “Swingline Committed Amount”), (ii) the
sum of the aggregate amount of outstanding Revolving Loans plus Swingline Loans
plus LOC Obligations shall not exceed the Revolving Committed Amount and
(iii) no Swingline Loan shall be made if the Swingline Lender has received
written notice from any Lender or the Administrative Agent that one or more
applicable conditions contained in Section 4.2 have not been satisfied. 
Swingline Loans hereunder may be repaid and reborrowed in accordance with the
provisions hereof.

 

(b)                                 Swingline Loan Borrowings.

 

(i)                                     Notice of Borrowing and Disbursement. 
The Swingline Lender will make Swingline Loans available to the Borrower on any
Business Day upon request made by the Borrower not later than 2:00 P.M.
(Charlotte, North Carolina time) on such Business Day.  A notice of request for
Swingline Loan borrowing shall be made in the form of Schedule 2.1(b)(i) with
appropriate modifications.  Swingline Loan borrowings hereunder shall be made in
minimum amounts of $100,000 and in integral amounts of $100,000 in excess
thereof.

 

30

--------------------------------------------------------------------------------


 

(ii)                                  Repayment of Swingline Loans.  Each
Swingline Loan borrowing shall be due and payable on the Revolving Commitment
Termination Date.  The Swingline Lender may, at any time, in its sole
discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrower shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the amount of such
Swingline Loans; provided, however, that, in the following circumstances, any
such demand shall also be deemed to have been given one Business Day prior to
each of (i) the Revolving Commitment Termination Date, (ii) the occurrence of
any Event of Default described in Section 7.1(e), (iii) upon acceleration of the
Credit Party Obligations hereunder, whether on account of an Event of Default
described in Section 7.1(e) or any other Event of Default, and (iv) the exercise
of remedies in accordance with the provisions of Section 7.2 hereof (each such
Revolving Loan borrowing made on account of any such deemed request therefor as
provided herein being hereinafter referred to as “Mandatory Borrowing”).  Each
Lender hereby irrevocably agrees to make such Revolving Loans promptly upon any
such request or deemed request on account of each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (I) the amount of Mandatory Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (II) whether any conditions specified in Section 4.2 are then
satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such request or deemed request for Revolving Loans to be made by
the time otherwise required in Section 2.1(b)(i), (V) the date of such Mandatory
Borrowing, or (VI) any reduction in the Revolving Committed Amount or
termination of the Revolving Commitments immediately prior to such Mandatory
Borrowing or Contemporaneously therewith.  In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrower on or after
such date and prior to such purchase) from  the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon its
respective Revolving Commitment Percentage (determined before giving effect to
any termination of the Commitments pursuant to Section 7.2); provided that
(A) all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
Swingline Lender interest on the principal amount of such participation
purchased for each day from and including the day upon which the Mandatory
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate equal to, if paid within two (2) Business Days
of the date of the Mandatory Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.

 

31

--------------------------------------------------------------------------------


 

(c)                                  Interest on Swingline Loans.  Subject to
the provisions of Section 2.10, Swingline Loans shall bear interest at a per
annum rate equal to the Alternate Base Rate plus the applicable Percentage for
Revolving Loans that are Alternate Base Rate Loans.  Interest on Swingline Loans
shall be payable in arrears on each Interest Payment Date.

 

(d)                                 Swingline Note.  The Swingline Loans shall
be evidenced by a duly executed promissory note of the Borrower to the Swingline
Lender in the original amount of the Swingline Committed Amount and
substantially in the form of Schedule 2.5(d).

 


SECTION 2.6                                   FEES.


 

(a)                                  Commitment Fee.  In consideration of the
Revolving Commitment, the Borrower agrees to pay to the Administrative Agent for
the ratable benefit of the Lenders a commitment fee (the “Commitment Fee”) in an
amount equal to the Applicable Percentage per annum on the average daily unused
amount of the aggregate Revolving Committed Amount.  For purposes hereof,
Letters of Credit shall be considered usage but Swingline Loans shall not be
considered usage under the aggregate Revolving Commitment Amount.  The
Commitment Fee shall be payable quarterly in arrears on the 15th day following
the last day of each calendar quarter for the prior calendar quarter.

 

(b)                                 Letter of Credit Fees.  In consideration of
the LOC Commitments, the Borrower agrees to pay to the Issuing Lender a fee (the
“Letter of Credit Fee”) equal to the Applicable Percentage per annum on the
average daily maximum amount available to be drawn under each Letter of Credit
from the date of issuance to the date of expiration.  In addition to such Letter
of Credit Fee, the Issuing Lender may charge, and retain for its own account
without sharing by the other Lenders, an additional facing fee of one-fourth of
one percent (¼%) per annum on the average daily maximum amount available to be
drawn under each such Letter of Credit issued by it.  The Issuing Lender shall
promptly pay over to the Administrative Agent for the ratable benefit of the
Lenders (including the Issuing Lender) the Letter of Credit Fee.  The Letter of
Credit Fee shall be payable quarterly in arrears on the 15th day following the
last day of each calendar quarter for the prior calendar quarter.

 

(c)                                  Issuing Lender Fees.  In addition to the
Letter of Credit Fees payable pursuant to subsection (b) hereof, the Borrower
shall pay to the Issuing Lender for its own account without sharing by the other
Lenders the reasonable and customary charges from time to time of the Issuing
Lender with respect to the amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“Issuing Lender Fees”).

 

(d)                                 Administrative Fee.  The Borrower agrees to
pay to the Administrative Agent the annual administrative fee as described in
the Fee Letter.

 


SECTION 2.7                                   COMMITMENT REDUCTIONS.


 

(a)                                  Voluntary Reductions.  The Borrower shall
have the right to terminate or permanently reduce the unused portion of the
Revolving Committed Amount at any time or from

 

32

--------------------------------------------------------------------------------


 

time to time upon not less than five Business Days’ prior notice to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent, provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the sum of the then
outstanding aggregate principal amount of the Revolving Loans plus Swingline
Loans plus LOC Obligations would exceed the Revolving Committed Amount.

 

(b)                                 Mandatory Reductions.  On any date that the
Revolving Loans are required to be prepaid pursuant to the terms of
Section 2.8(b) (ii), (iii) and (iv), the Revolving Committed Amount shall be
automatically permanently reduced by the amount of such required prepayment
and/or reduction.

 

(c)                                  Revolving Commitment Termination Date.  The
Revolving Commitment and the LOC Commitment and the Swingline Commitment shall
automatically terminate on the Revolving Commitment Termination Date.

 


SECTION 2.8                                   PREPAYMENTS.


 

(a)                                  Optional Prepayments.  The Borrower shall
have the right to prepay Loans in whole or in part from time to time; provided,
however, that each partial prepayment of Revolving Loans shall be in a minimum
principal amount of $1,000,000 and integral multiples of $500,000 in excess
thereof, and each prepayment of Swingline Loans shall be in a minimum principal
amount of $100,000 and integral multiples of $100,000 in excess thereof.  The
Borrower shall give three Business Days’ irrevocable notice in the case of LIBOR
Rate Loans and one Business Day’s irrevocable notice in the case of Alternate
Base Rate Loans, to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable).  Amounts prepaid under this
Section 2.8(a) shall be applied to the Revolving Loans or Swingline Loans, as
applicable, first to Alternate Base Rate Loans and then to LIBOR Rate Loans in
direct order of Interest Period maturities.  All prepayments under this
Section 2.8(a) shall be subject to Section 2.18, but otherwise without premium
or penalty.  Interest on the principal amount prepaid shall be payable on the
next occurring Interest Payment Date that would have occurred had such loan not
been prepaid or, at the request of the Administrative Agent, interest on the
principal amount prepaid shall be payable on any date that a prepayment is made
hereunder through the date of prepayment.  Amounts prepaid on the Revolving
Loans may be reborrowed in accordance with the terms hereof.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Revolving Committed Amount.  If at any
time after the Closing Date, the sum of the aggregate principal amount of
outstanding Revolving Loans plus Swingline Loans plus LOC Obligations shall
exceed the Revolving Committed Amount, the Borrower immediately shall prepay the
Revolving Loans and (after all Revolving Loans have been repaid) cash
collateralize the LOC Obligations, in an amount sufficient to eliminate such
excess.

 

33

--------------------------------------------------------------------------------


 

(ii)                                  Recovery Event.  To the extent of cash
proceeds received in connection with a Recovery Event which are in excess of
$250,000 in the aggregate and which are not applied in accordance with
Section 6.5(a)(ii), within 180 days after the receipt by a Credit Party of such
cash proceeds, the Borrower shall prepay the Loans in an aggregate amount equal
to one-hundred percent (100%) of such cash proceeds to the Lenders (such
prepayment to be applied as set forth in clause (iii) below).

 

(iii)                               Application of Mandatory Prepayments.  All
amounts required to be paid pursuant to this Section 2.8(b) shall be applied to
Revolving Loans and (after all Revolving Loans have been repaid) to a cash
collateral account in respect of LOC Obligations.  Within the parameters of the
applications set forth above, prepayments shall be applied first to Alternate
Base Rate Loans and then to LIBOR Rate Loans in direct order of Interest Period
maturities.  All prepayments under this Section 2.8(b) shall be subject to
Section 2.18 and be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 


SECTION 2.9                                   MINIMUM PRINCIPAL AMOUNT OF
TRANCHES.


 

All borrowings, payments and prepayments in respect of Revolving Loans shall be
in such amounts and be made pursuant to such elections so that after giving
effect thereto the aggregate principal amount of the Revolving Loans comprising
any Tranche shall not be less than (i) with respect to LIBOR Rate Loans,
$1,000,000 or a whole multiple of $500,000 in excess thereof and (ii) with
respect to Base Rate Loans, $500,000 in the aggregate or a whole multiple of
$100,000 in excess thereof.

 


SECTION 2.10                            DEFAULT RATE AND PAYMENT DATES.


 

Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate 2% greater than the rate which
would otherwise be applicable (or if no rate is applicable, whether in respect
of interest, fees or other amounts, then the Alternate Base Rate plus 2%).

 


SECTION 2.11                            CONVERSION OPTIONS.


 

(a)                                  The Borrower may, in the case of Revolving
Loans, elect from time to time to convert Alternate Base Rate Loans to LIBOR
Rate Loans, by giving the Administrative Agent at least three Business Days’
prior irrevocable written notice of such election.  A form of Notice of
Conversion/ Extension is attached as Schedule 2.11.  If the date upon which an
Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day and during the period from such last day of

 

34

--------------------------------------------------------------------------------


 

an Interest Period to such succeeding Business Day such Loan shall bear interest
as if it were an Alternate Base Rate Loan.  All or any part of outstanding
Alternate Base Rate Loans may be converted as provided herein, provided that
(i) no Loan may be converted into a LIBOR Rate Loan when any Default or Event of
Default has occurred and is continuing and (ii) partial conversions shall be in
an aggregate principal amount of $400,000 or a whole multiple of $100,000 in
excess thereof.

 

(b)                                 Any LIBOR Rate Loans may be continued as
such upon the expiration of an Interest Period with respect thereto by
compliance by the Borrower with the notice provisions contained in
Section 2.11(a); provided, that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, in which case
such Loan shall be automatically converted to an Alternate Base Rate Loan at the
end of the applicable Interest Period with respect thereto.  If the Borrower
shall fail to give timely notice of an election to continue a LIBOR Rate Loan,
or the continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR
Rate Loans shall be automatically converted to Alternate Base Rate Loans at the
end of the applicable Interest Period with respect thereto.

 


SECTION 2.12                            COMPUTATION OF INTEREST AND FEES.


 

(a)                                  Interest payable hereunder with respect to
Alternate Base Rate Loans shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed.  All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof. 
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the computations used by the
Administrative Agent in determining any interest rate.

 


SECTION 2.13                            PRO RATA TREATMENT AND PAYMENTS.


 

(a)                                  Each borrowing of Revolving Loans and any
reduction of the Revolving Commitments shall be made pro rata according to the
respective Commitment Percentages of the Lenders.  Each payment under this
Agreement or any Note shall be applied, first, to any fees then due and owing by
the Borrower pursuant to Section 2.6, second, to interest then due and owing in
respect of the Notes of the Borrower and, third, to principal then due and owing
hereunder and under the Notes of the Borrower.  Each payment on account of any
fees pursuant to Section 2.6 shall be made pro rata in accordance with the
respective amounts due and owing (except as to the portion of the Letter of
Credit retained by the Issuing Lender and the Issuing Lender Fees).  Each

 

35

--------------------------------------------------------------------------------


 

payment (other than prepayments) by the Borrower on account of principal of and
interest on the Revolving Loans shall be made pro rata according to the
respective amounts due and owing in accordance with Section 2.8 hereof.
Prepayments made pursuant to Section 2.16 shall be applied in accordance with
such section.  Each mandatory prepayment on account of principal of the Loans
shall be applied in accordance with Section 2.8(b).  All payments (including
prepayments) to be made by the Borrower on account of principal, interest and
fees shall be made without defense, set-off or counterclaim (except as provided
in Section 2.19(b)) and shall be made to the Administrative Agent for the
account of the Lenders at the Administrative Agent’s office specified on
Schedule 9.2 in Dollars and in immediately available funds not later than
2:00 P.M. (Charlotte, North Carolina time) on the date when due.  The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

 

(b)                                 Allocation of Payments After Event of
Default.  Notwithstanding any other provisions of this Agreement to the
contrary, after the occurrence and during the continuance of an Event of
Default, all amounts collected or received by the Administrative Agent or any
Lender on account of the Credit Party Obligations or any other amounts
outstanding under any of the Credit Documents or in respect of the Collateral
shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Collateral
Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest;

 

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including the payment or cash collateralization of the outstanding
LOC Obligations);

 

36

--------------------------------------------------------------------------------


 

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 2.13(b).

 


SECTION 2.14                            NON-RECEIPT OF FUNDS BY THE
ADMINISTRATIVE AGENT.


 

(a)                                  Unless the Administrative Agent shall have
been notified in writing by a Lender prior to the date a Loan is to be made by
such Lender (which notice shall be effective upon receipt) that such Lender does
not intend to make the proceeds of such Loan available to the Administrative
Agent, the Administrative Agent may assume that such Lender has made such
proceeds available to the Administrative Agent on such date, and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent,
the Administrative Agent shall be able to recover such corresponding amount from
such Lender.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent will
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from the Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for the applicable borrowing pursuant to the Notice of Borrowing
and (ii) from a Lender at the Federal Funds Effective Rate.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by the Borrower, prior to the date on which any payment
is due from it hereunder (which notice shall be effective upon receipt) that the
Borrower does not intend to make such payment, the Administrative Agent may
assume that such Borrower has made such payment when due, and

 

37

--------------------------------------------------------------------------------


 

the Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to each Lender on such payment date an amount equal
to the portion of such assumed payment to which such Lender is entitled
hereunder, and if the Borrower has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, repay to the Administrative
Agent the amount made available to such Lender.  If such amount is repaid to the
Administrative Agent on a date after the date such amount was made available to
such Lender, such Lender shall pay to the Administrative Agent on demand
interest on such amount in respect of each day from the date such amount was
made available by the Administrative Agent to such Lender to the date such
amount is recovered by the Administrative Agent at a per annum rate equal to the
Federal Funds Effective Rate.

 

(c)                                  A certificate of the Administrative Agent
submitted to the Borrower or any Lender with respect to any amount owing under
this Section 2.14 shall be conclusive in the absence of manifest error.

 


SECTION 2.15                            INABILITY TO DETERMINE INTEREST RATE.


 

Notwithstanding any other provision of this Agreement, if (i) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period, or (ii) the Required Lenders shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of funding LIBOR Rate Loans that the Borrower has requested be
outstanding as a LIBOR Tranche during such Interest Period, the Administrative
Agent shall forthwith give telephone notice of such determination, confirmed in
writing, to the Borrower, and the Lenders at least two Business Days prior to
the first day of such Interest Period.  Unless the Borrower shall have notified
the Administrative Agent upon receipt of such telephone notice that it wishes to
rescind or modify its request regarding such LIBOR Rate Loans, any Loans that
were requested to be made as LIBOR Rate Loans shall be made as Alternate Base
Rate Loans and any Loans that were requested to be converted into or continued
as LIBOR Rate Loans shall remain or be converted into Alternate Base Rate
Loans.  Until any such notice has been withdrawn by the Administrative Agent, no
further Loans shall be made as, continued as, or converted into, LIBOR Rate
Loans for the Interest Periods so affected.

 


SECTION 2.16                            ILLEGALITY.


 

Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any relevant Requirement of Law or in the interpretation or
application thereof by the relevant Governmental Authority to any Lender shall
make it unlawful for such Lender or its LIBOR Lending Office to make or maintain
LIBOR Rate Loans as contemplated by this Agreement or to obtain in the interbank
eurodollar market through its LIBOR Lending Office the funds with which to make
such Loans, (a) such Lender shall promptly notify the Administrative Agent and
the Borrower thereof, (b) the commitment of such Lender hereunder to make LIBOR
Rate Loans or continue LIBOR Rate Loans as such shall forthwith be suspended
until the Administrative Agent shall give notice that the condition or situation
which gave rise to the suspension shall no

 

38

--------------------------------------------------------------------------------


 

longer exist, and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans,
if any, shall be converted on the last day of the Interest Period for such Loans
or within such earlier period as required by law as Alternate Base Rate Loans. 
The Borrower hereby agrees promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder.  A
certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.

 


SECTION 2.17                            REQUIREMENTS OF LAW.


 

(a)                                  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)                                     shall subject such Lender to any tax of
any kind whatsoever with respect to any Letter of Credit or any application
relating thereto, any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for changes in
the rate of tax on the overall net income of such Lender);

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the LIBOR Rate hereunder; or

 

(iii)                               shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or the Letters of Credit or to reduce any
amount receivable hereunder or under any Note, then, in any such case, the
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amount
receivable which such Lender reasonably deems to be material as determined by
such Lender with respect to its LIBOR Rate Loans or Letters of Credit.  A
certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Domestic Lending Office or LIBOR Lending Office, as the case may be) to avoid or
to minimize any amounts which might otherwise be payable pursuant to this
paragraph of this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender to be material.

 

39

--------------------------------------------------------------------------------


 

(b)                                 If any Lender shall have reasonably
determined that the adoption of or any change in any relevant Requirement of Law
regarding capital adequacy or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or Governmental Authority made subsequent to the
date hereof does or shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a result of its commitment to lend
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount reasonably deemed by such Lender to be material, then from time to
time, within fifteen (15) days after demand by such Lender, the Borrower shall
pay to such Lender such additional amount as shall be certified by such Lender
as being required to compensate it for such reduction to the extent that such
Lender reasonably determines that such additional amount is allocable to the
existence of such Lender’s commitment to lend hereunder.  Such a certificate as
to any additional amounts payable under this Section submitted by a Lender
(which certificate shall include a description of the basis for the
computation), through the Administrative Agent, to the Borrower shall be
conclusive absent manifest error.

 

(c)                                  The agreements in this Section 2.17 shall
survive the termination of this Agreement and payment of the Notes and all other
amounts payable hereunder.

 


SECTION 2.18                            INDEMNITY.


 

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrower in accepting a borrowing after the Borrower
has given a notice in accordance with the terms hereof, (c) default by the
Borrower in making any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder.  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty days following such default, prepayment or conversion) shall be
conclusive in the absence of manifest error.  The agreements in this
Section shall survive termination of this Agreement and payment of the Notes and
all other amounts payable hereunder.

 

40

--------------------------------------------------------------------------------


 


SECTION 2.19                            TAXES.


 

(a)                                  All payments made by the Borrower hereunder
or under any Note will be, except as provided in Section 2.19(b), made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any Governmental Authority or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any tax imposed on or measured by the net income or profits (and
franchise taxes imposed in lieu thereof) of a Lender pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein) and all interest, penalties or similar liabilities with
respect thereto (all such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges being referred to collectively as “Taxes”).  If any
Taxes are so levied or imposed, the Borrower agrees to pay the full amount of
such Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement or under any Note, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in such Note.  The Borrower will furnish to
the Administrative Agent as soon as practicable after the date the payment of
any Taxes is due pursuant to applicable law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Borrower.  The Borrower agrees to indemnify and hold harmless
each Lender, and reimburse such Lender upon its written request, for the amount
of any Taxes so levied or imposed and paid by such Lender to the extent not paid
by the Borrower.

 

(b)                                 Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) agrees to
deliver to the Borrower and the Administrative Agent on or prior to the Closing
Date, or in the case of a Lender that is an assignee or transferee of an
interest under this Agreement pursuant to Section 9.6(d) (unless the respective
Lender was already a Lender hereunder immediately prior to such assignment or
transfer), on the date of such assignment or transfer to such Lender, (i) if the
Lender is a “bank” within the meaning of Section 881(c)(3)(A) of the Code, two
accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN or W-8ECI (or successor forms) certifying such Lender’s entitlement
to a complete exemption from United States withholding tax with respect to
payments to be made under this Agreement and under any Note, or (ii) if the
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
either Internal Revenue Service Form W-8BEN or W-8ECI as set forth in
clause (i) above with the certification required in such clause (i), or (x) a
certificate substantially in the form of Schedule 2.19 (any such certificate, a
“2.19 Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8 (or successor form) certifying such Lender’s
entitlement to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note.  In addition, each Lender agrees that it will deliver upon the Borrower’s
request updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Agreement and any Note.  Notwithstanding anything to the contrary contained in
Section 2.19(a), but subject to the immediately succeeding sentence, (x) the

 

41

--------------------------------------------------------------------------------


 

Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold Taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, fees or other
amounts payable hereunder for the account of any Lender which is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. Federal income tax purposes to the extent that such Lender has not provided
to the Borrower U.S. Internal Revenue Service Forms that establish a complete
exemption from such deduction or withholding and (y) the Borrower shall not be
obligated pursuant to Section 2.19(a) hereof to gross-up payments to be made to
a Lender in respect of Taxes imposed by the United States if (I) such Lender has
not provided to the Borrower the Internal Revenue Service Forms required to be
provided to the Borrower pursuant to this Section 2.19(b) to the extent that
such Forms do not establish a complete exemption from withholding of such Taxes
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such Forms do not establish a complete
exemption from withholding of such Taxes.  Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 2.19,
the Borrower agrees to pay additional amounts and to indemnify each Lender in
the manner set forth in Section 2.19(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes after the Closing Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of Taxes.

 

(c)                                  Each Lender agrees to use reasonable
efforts (including reasonable efforts to change its Domestic Lending Office or
LIBOR Lending Office, as the case may be) to avoid or to minimize any amounts
which might otherwise be payable pursuant to this Section; provided, however,
that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.

 

(d)                                 If the Borrower pays any additional amount
pursuant to this Section 2.19 with respect to a Lender, such Lender shall use
reasonable efforts to obtain a refund of tax or credit against its tax
liabilities on account of such payment; provided that such Lender shall have no
obligation to use such reasonable efforts if either (i) it is in an excess
foreign tax credit position or (ii) it believes in good faith, in its sole
discretion, that claiming a refund or credit would cause adverse tax
consequences to it.  In the event that such Lender receives such a refund or
credit, such Lender shall pay to the Borrower an amount that such Lender
reasonably determines is equal to the net tax benefit obtained by such Lender as
a result of such payment by the Borrower.  In the event that no refund or credit
is obtained with respect to the Borrower’s payments to such Lender pursuant to
this Section 2.19, then such Lender shall upon request provide a certification
that such Lender has not received a refund or credit for such payments.  Nothing
contained in this Section 2.19 shall require a Lender to disclose or detail the
basis of its calculation of the amount of any tax benefit or any other amount or
the basis of its determination referred to in the proviso to the first sentence
of this Section 2.19 to the Borrower or any other party.

 

(e)                                  The agreements in this Section 2.19 shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder.

 

42

--------------------------------------------------------------------------------


 


SECTION 2.20                            INDEMNIFICATION; NATURE OF ISSUING
LENDER’S DUTIES.


 

(a)                                  In addition to its other obligations under
Section 2.4, the Borrower hereby agrees to protect, indemnify, pay and save each
Issuing Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the Issuing Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions, herein called “Government Acts”).

 

(b)                                 As between the Borrower and the Issuing
Lender, the Borrower shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof.  The Issuing Lender shall not
be responsible:  (i) for the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, that may
prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Letter of Credit to comply fully with conditions required in
order to draw upon a Letter of Credit; (iv) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (v) for errors
in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender,
including, without limitation, any Government Acts.  None of the above shall
affect, impair, or prevent the vesting of the Issuing Lender’s rights or powers
hereunder.

 

(c)                                  In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by the Issuing Lender, under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in good faith, shall not put
such Issuing Lender under any resulting liability to the Borrower.  It is the
intention of the parties that this Agreement shall be construed and applied to
protect and indemnify the Issuing Lender against any and all risks involved in
the issuance of the Letters of Credit, all of which risks are hereby assumed by
the Borrower, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority.  The
Issuing Lender shall not, in any way, be liable for any failure by the Issuing
Lender or anyone else to pay any drawing under any Letter of Credit as a result
of any Government Acts or any other cause beyond the control of the Issuing
Lender.

 

(d)                                 Nothing in this Section 2.20 is intended to
limit the reimbursement obligation of the Borrower contained in
Section 2.4(d) hereof.  The obligations of the Borrower under this Section 2.20
shall survive the termination of this Agreement.  No act or omissions of any
current or prior beneficiary of a Letter of Credit shall in any way affect or
impair the rights of the Issuing Lender to enforce any right, power or benefit
under this Agreement.

 

43

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 2.20, the Borrower shall have no obligation to
indemnify any Issuing Lender in respect of any liability incurred by such
Issuing Lender arising out of the gross negligence or willful misconduct of the
Issuing Lender (including action not taken by an Issuing Lender), as determined
by a court of competent jurisdiction.

 


SECTION 2.21                            REPLACEMENT OF LENDERS.

 

If any Lender delivers a notice pursuant to Section 2.16, 2.17 or 2.19
(hereinafter any such Lender shall be referred to as a “Replaced Lender”), then
in such case, the Borrower may, upon at least five (5) Business Days’ notice to
the Administrative Agent and such Replaced Lender, designate a replacement
lender (a “Replacement Lender”) acceptable to the Administrative Agent in its
reasonable discretion, to which such Replaced Lender shall, subject to its
receipt (unless a later date for the remittance thereof shall be agreed upon by
the Borrower and the Replaced Lender) of all amounts owed to such Replaced
Lender hereunder, assign all (but not less than all) of its rights and
obligations hereunder.  Upon any assignment by any Lender pursuant to this
Section 2.21 becoming effective, the Replacement Lender shall thereupon be
deemed to be a “Lender” for all purposes of this Agreement and such Replaced
Lender shall thereupon cease to be a “Lender” for all purposes of this Agreement
and shall have no further rights or obligations hereunder (other than pursuant
to Sections 2.15, 2.16, 2.17 or 9.5 while such Replaced Lender was a Lender).

 


ARTICLE III

 


REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, each Credit Party hereby represents and warrants to
the Administrative Agent and to each Lender that:

 


SECTION 3.1                                   FINANCIAL CONDITION.

 

The balance sheets and the related statements of income and of cash flows of the
Borrower for fiscal year 2004 audited by KPMG, LLP are complete and correct and
present fairly the financial condition of the Borrower and its Subsidiaries as
of such dates.  Additionally, (i) the unaudited interim consolidated financial
statements of the Borrower for each fiscal quarter ended after January 1, 2005
and (ii) the pro forma balance sheet of the Borrower as of the Closing Date,
giving effect to the transactions contemplated hereby have been prepared in good
faith based upon reasonable assumptions and represent the Borrower’s best
estimate of future results.  All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as disclosed
therein).  From December 31, 2004 to the Closing Date, the Borrower and its
Subsidiaries have no Indebtedness or other unusual forward or long-term
commitment which is not incurred in the ordinary course of business or not
fairly reflected in the foregoing financial statements.

 

44

--------------------------------------------------------------------------------


 


SECTION 3.2                                   NO CHANGE.

 

Since December 31, 2004 (and after delivery of annual audited financial
statements in accordance Section 5.1(a), from the date of the most recently
delivered annual audited financial statements) there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect.

 


SECTION 3.3                                   CORPORATE EXISTENCE; COMPLIANCE
WITH LAW.


 

Each of the Borrower and the other Credit Parties (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the requisite power and authority and the legal right to
own and operate all its material property, to lease the material property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified to conduct business and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except to the extent that
the failure to so qualify or be in good standing could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 


SECTION 3.4                                   CORPORATE POWER; AUTHORIZATION;
ENFORCEABLE OBLIGATIONS.


 

Each of the Borrower and the other Credit Parties has full power and authority
and the legal right to make, deliver and perform the Credit Documents to which
it is party and has taken all necessary limited liability company or corporate
action to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or with the
execution, delivery or performance of any Credit Document by the Borrower or the
other Credit Parties (other than those which have been obtained) or with the
validity or enforceability of any Credit Document against the Borrower or the
other Credit Parties (except such filings as are necessary in connection with
the perfection of the Liens created by such Credit Documents).  Each Credit
Document to which it is a party has been duly executed and delivered on behalf
of the Borrower or the other Credit Parties, as the case may be.  Each Credit
Document to which it is a party constitutes a legal, valid and binding
obligation of the Borrower or the other Credit Parties, as the case may be,
enforceable against the Borrower or such other Credit Party, as the case may be,
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

45

--------------------------------------------------------------------------------


 


SECTION 3.5                                   NO LEGAL BAR; NO DEFAULT.

 

The execution, delivery and performance of the Credit Documents, the borrowings
thereunder and the use of the proceeds of the Loans will not violate any
Requirement of Law or any Contractual Obligation of the Borrower or any other
Credit Party (except those as to which waivers or consents have been obtained),
and will not result in, or require, the creation or imposition of any Lien on
any of its or their respective properties or revenues pursuant to any
Requirement of Law or Contractual Obligation other than the Liens arising under
or contemplated in connection with the Credit Documents.  Neither the Borrower
nor any other Credit Party is in default under or with respect to any of its
Contractual Obligations in any respect which could reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing.

 


SECTION 3.6                                   NO MATERIAL LITIGATION.

 

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the best knowledge of the Borrower,
threatened by or against any Credit Party or any of its Subsidiaries or against
any of its or their respective properties or revenues (a) with respect to the
Credit Documents or any Loan or any of the transactions contemplated hereby, or
(b) which could reasonably be expected to have a Material Adverse Effect.  The
Borrower makes note of the matter set forth in Item 3 on page 21 of the
Borrower’s Form 10-K for the fiscal year ended December 31, 2004, but the
Borrower does not reasonably expect such matter to have a Material Adverse
Effect.

 


SECTION 3.7                                   INVESTMENT COMPANY ACT.

 

Neither the Borrower nor any Credit Party is an “investment company”, or a
company “controlled” by any entity which is required to register as an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 


SECTION 3.8                                   MARGIN REGULATIONS.

 

No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.  The Borrower
and its Subsidiaries taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 and the
aggregate value of all “margin stock” owned by the Borrower and its Subsidiaries
taken as a group does not exceed 25% of the value of their assets.

 


SECTION 3.9                                   ERISA.

 

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and

 

46

--------------------------------------------------------------------------------


 

the Code, except to the extent that any such occurrence or failure to comply
would not reasonably be expected to have a Material Adverse Effect.  No
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period which could reasonably be expected to have
a Material Adverse Effect.  The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by an amount which, as determined in
accordance with GAAP, could reasonably be expected to have a Material Adverse
Effect.  Neither the Borrower nor any Commonly Controlled Entity is currently
subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan which could reasonably be expected to have a Material Adverse
Effect.

 


SECTION 3.10                            ENVIRONMENTAL MATTERS.


 

Except as could not be reasonably expected to have a Material Adverse Effect:

 

(a)                                  To the best knowledge of the Borrower and
the other Credit Parties, the facilities and properties owned, leased or
operated by the Borrower and the other Credit Parties or any of their
Subsidiaries (the “Properties”) do not contain any Materials of Environmental
Concern in amounts or concentrations which (i) constitute a violation of, or
(ii) could reasonably be expected to give rise to liability under, any
Environmental Law.

 

(b)                                 To the best knowledge of the Borrower and
the other Credit Parties, the Properties and all operations of the Borrower and
the other Credit Parties and/or their Subsidiaries at the Properties are in
compliance, and have in the last three years been in compliance, in all material
respects with all applicable Environmental Laws, and there is no contamination
at, under or about the Properties or violation of any Environmental Law with
respect to the Properties or the business operated by the Borrower and the other
Credit Parties or any of their Subsidiaries (the “Business”).

 

(c)                                  Neither the Borrower nor any of the other
Credit Parties has received any written or actual notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does the Borrower or any of the other
Credit Parties nor any of their Subsidiaries have knowledge or reason to believe
that any such notice will be received or is being threatened.

 

(d)                                 To the best knowledge of the Borrower and
the other Credit Parties, Materials of Environmental Concern have not been
transported or disposed of from the Properties in violation of, or in a manner
or to a location which could reasonably be expected to give rise to liability
under any Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that could reasonably be expected to
give rise to liability under, any applicable Environmental Law.

 

47

--------------------------------------------------------------------------------


 

(e)                                  No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Borrower and the
other Credit Parties, threatened, under any Environmental Law to which the
Borrower or any other Credit Party or any Subsidiary is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.

 

(f)                                    To the best knowledge of the Borrower and
the other Credit Parties, there has been no release or threat of release of
Materials of Environmental Concern at or from the Properties, or arising from or
related to the operations of the Borrower or any other Credit Party or any
Subsidiary in connection with the Properties or otherwise in connection with the
Business, in violation of or in amounts or in a manner that could reasonably be
expected to give rise to liability under Environmental Laws.

 


SECTION 3.11                            PURPOSE OF LOANS.

 

The Extensions of Credit will be used solely (a) to refinance certain existing
Indebtedness of the Borrower and to pay certain fees and expenses related
thereto and (b) to provide for the working capital and general corporate
requirements of the Borrower and its Subsidiaries; provided, however, that in no
case shall any Extension of Credit be used (i) to fund all or any portion of an
Acquisition or (ii) to repurchase Capital Stock.

 


SECTION 3.12                            SUBSIDIARIES.


 

Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries
of the Credit Parties as of the Closing Date.  Information on the attached
Schedule includes state of incorporation; the number of shares of each class of
Capital Stock or other equity interests outstanding; the number and percentage
of outstanding shares of each class of stock; and the number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and similar rights.  The outstanding Capital Stock and other equity
interests of all such Subsidiaries is validly issued, fully paid and
non-assessable and is owned, free and clear of all Liens (other than those
arising under or contemplated in connection with the Credit Documents).

 


SECTION 3.13                            OWNERSHIP.


 

Each Credit Party and its Subsidiaries is the owner of, and has good and
marketable title to, all of its respective assets and none of such assets is
subject to any Lien other than Permitted Liens.

 


SECTION 3.14                            INDEBTEDNESS.


 

Except as otherwise permitted under Section 6.1, the Borrower and its
Subsidiaries have no Indebtedness.

 

48

--------------------------------------------------------------------------------


 


SECTION 3.15                            TAXES.


 

Each of the Borrower and its Subsidiaries has filed, or caused to be filed, all
tax returns (federal, state, local and foreign) required to be filed and paid
(a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  Neither the Borrower nor any of its Subsidiaries is aware
as of the Closing Date of any proposed tax assessments against it or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

 


SECTION 3.16                            INTELLECTUAL PROPERTY.


 

Each of the Borrower and its Subsidiaries owns, or has the legal right to use,
all trademarks, tradenames, copyrights, technology, know-how and processes
necessary for each of them to conduct its business as currently conducted.  Set
forth on Schedule 3.16 is a list of all Intellectual Property owned by each of
the Borrower and its Subsidiaries or that the Borrower or any of its
Subsidiaries has the right to use as of the Closing Date.  No claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Borrower or any of its Subsidiaries know of
any such claim, and, to the knowledge of the Borrower or any of its
Subsidiaries, the use of such Intellectual Property by the Borrower or any of
its Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.  Schedule 3.16 may be updated from time to
time by the Borrower to include new Intellectual Property by giving written
notice thereof to the Administrative Agent.

 


SECTION 3.17                            SOLVENCY.


 

The fair saleable value of each Credit Party’s assets, measured on a going
concern basis, exceeds all probable liabilities, including those to be incurred
pursuant to this Agreement. None of the Credit Parties (a) has unreasonably
small capital in relation to the business in which it is or proposes to be
engaged or (b) has incurred, or believes that it will incur after giving effect
to the transactions contemplated by this Agreement, debts beyond its ability to
pay such debts as they become due.

 


SECTION 3.18                            INVESTMENTS.


 

All Investments of each of the Borrower and its Subsidiaries are Permitted
Investments.

 


SECTION 3.19                            LOCATION OF COLLATERAL.


 

Set forth on Schedule 3.19(a) is a list of the Properties of the Borrower and
its Subsidiaries with street address, county and state where located.  Set forth
on Schedule 3.19(b) is a list of all locations where any tangible personal
property of the Borrower and its Subsidiaries is

 

49

--------------------------------------------------------------------------------


 

located, including county and state where located.  Set forth on
Schedule 3.19(c) is the chief executive office and principal place of business
of each of the Borrower and its Subsidiaries.  Schedules 3.19(a), 3.19(b) and
3.19(c) may be updated from time to time by the Borrower to include new
properties or locations by giving written notice thereof to the Administrative
Agent.  Notwithstanding anything in this Agreement or the other Credit Documents
to the contrary, the Lenders acknowledge and agree that the Credit Parties may
store certain of their inventory at locations that are owned or leased by
vendors of the Credit Parties pursuant to various “vendor-managed inventory
agreements” as long as the total aggregate value of all such inventory does not
exceed 5% of the total aggregate value of all of the inventory of the Credit
Parties.

 


SECTION 3.20                            NO BURDENSOME RESTRICTIONS.


 

None of the Borrower or any of its Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 


SECTION 3.21                            LABOR MATTERS.


 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Subsidiaries as of the Closing Date
and none of the Borrower or any of its Subsidiaries (i) has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years or (ii) has knowledge of any potential or pending strike,
walkout or work stoppage.

 


SECTION 3.22                            SECURITY DOCUMENTS.


 

The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently (or will be, upon the filing of appropriate financing statements
or the recordation of the applicable Mortgage Instruments in favor of Wachovia,
as Collateral Agent for the Lenders) perfected security interests and Liens,
prior to all other Liens other than Permitted Liens.

 


SECTION 3.23                            ACCURACY AND COMPLETENESS OF
INFORMATION.


 

All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any other Credit Document (including, without limitation,
information disclosed in all financial statements and all footnotes attached
thereto), or any transaction contemplated hereby or thereby, is or will be true
and accurate in all material respects and not incomplete by omitting to state
any material fact necessary to make such information not misleading.  There is
no fact now known to the Borrower, any other Credit Party or any of their
Subsidiaries which has, or could reasonably be expected to have, a Material
Adverse Effect which fact has not been set forth herein, in the financial
statements of the Borrower and its Subsidiaries furnished to the Administrative
Agent and/or the Lenders, or in any certificate, opinion or other written
statement made or furnished by any Credit Party to the Administrative Agent
and/or the Lenders.

 

50

--------------------------------------------------------------------------------


 


SECTION 3.24                            COMPLIANCE WITH TRADING WITH THE ENEMY
ACT, OFAC RULES AND REGULATIONS AND PATRIOT ACT.


 

(a)                                  Neither the Borrower nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended.  Neither the Borrower nor any or its
Subsidiaries is in violation of (i) the Trading with the Enemy Act, as amended,
(ii) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (iii) the Patriot Act (as
defined in Section 9.18).  None of the Credit Parties (A) is a blocked person
described in section 1 of the Anti-Terrorism Order or (B) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.

 

(b)                                 None of the Borrower, any Subsidiary of the
Borrower or, to the knowledge of a Responsible Officer of the Credit Parties,
any Affiliate of any Credit Party (i) is a Sanctioned Person, (ii) has more than
15% of its assets in Sanctioned Countries, or (iii) derives more than 15% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries.  The proceeds of any Loan will not be used and have not
been used to fund any operations in, finance any investments or activities in or
make any payments to, a Sanctioned Person or a Sanctioned Country.

 


ARTICLE IV

 


CONDITIONS PRECEDENT

 


SECTION 4.1                                   CONDITIONS TO CLOSING DATE AND
INITIAL REVOLVING LOANS.

 

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Revolving Loans on the Closing Date is subject to, the
satisfaction or waiver of the following conditions precedent:

 

(a)                                  Execution of Agreement.  The Administrative
Agent shall have received (i) counterparts of this Agreement, executed by a duly
authorized officer of each party hereto, (ii) for the account of each Lender,
Revolving Notes, and for the account of the Swingline Lender, a Swingline Note
and (iii) counterparts of the Security Agreement and the Pledge Agreement, in
each case conforming to the requirements of this Agreement and executed by duly
authorized officers of the Credit Parties.

 

51

--------------------------------------------------------------------------------


 

(b)                                 Authority Documents.  The Administrative
Agent shall have received the following:

 

(i)                                     Articles of Incorporation.  Copies of
the articles of incorporation or other charter documents, as applicable, of each
Credit Party certified to be true and complete as of a recent date by the
appropriate governmental authority of the state of its incorporation.

 

(ii)                                  Resolutions.  Copies of resolutions of the
board of directors of each Credit Party approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by an officer of such Credit Party as of the Closing
Date to be true and correct and in force and effect as of such date.

 

(iii)                               Bylaws.  A copy of the bylaws of each Credit
Party certified by an officer of such Credit Party as of the Closing Date to be
true and correct and in force and effect as of such date.

 

(iv)                              Good Standing.  Copies of (i) certificates of
good standing, existence or its equivalent with respect to the each Credit Party
certified as of a recent date by the appropriate governmental authorities of the
state of incorporation and each other state in which the failure to so qualify
and be in good standing could reasonably be expected to have a Material Adverse
Effect on the business or operations of the Borrower and its Subsidiaries in
such state and (ii) a certificate indicating payment of all corporate franchise
taxes certified as of a recent date by the appropriate governmental taxing
authorities.

 

(v)                                 Incumbency.  An incumbency certificate of
each Credit Party certified by a secretary or assistant secretary to be true and
correct as of the Closing Date.

 

(c)                                  Legal Opinions of Counsel.  The
Administrative Agent shall have received opinions of counsel for the Credit
Parties, dated the Closing Date and addressed to the Administrative Agent and
the Lenders, each in form and substance reasonably acceptable to the
Administrative Agent.

 

(d)                                 Personal Property Collateral.  The
Administrative Agent shall have received, in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)                                     searches of Uniform Commercial Code
filings in the jurisdiction of the chief executive office of each Credit Party
and each jurisdiction where any Collateral is located or where a filing would
need to be made in order to perfect the Administrative Agent’s security interest
in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens;

 

52

--------------------------------------------------------------------------------


 

(ii)                                  duly executed UCC financing statements for
each appropriate jurisdiction as is necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

 

(iii)                               duly executed consents as are necessary, in
the Administrative Agent’s sole discretion, to perfect the Lenders’ security
interest in the Collateral; and

 

(iv)                              in the case of any personal property
Collateral located at premises leased by a Credit Party, such estoppel letters,
consents and waivers from the landlords on such real property as may be required
by the Administrative Agent.

 

(e)                                  Real Property Collateral.  The
Administrative Agent shall have received, in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)                                     fully executed and notarized mortgages,
deeds of trust or deeds to secure debt, or appropriate amendments to any
existing mortgages, deeds of trust or deeds to secure debt as the Administrative
Agent may deem necessary, (each, as the same may be amended, modified, restated
or supplemented from time to time, a “Mortgage Instrument” and collectively the
“Mortgage Instruments”) encumbering the fee interest in the properties listed in
Schedule 3.19(a) as properties owned by the Credit Parties (each a “Mortgaged
Property” and collectively the “Mortgaged Properties”);

 

(ii)                                  a title report obtained by the Credit
Parties in respect of each of the Mortgaged Properties;

 

(iii)                               with respect to each Mortgaged Property,
current form ALTA mortgagee title insurance policies issued by Lawyers Title
Insurance Corporation or appropriate endorsements to any such existing mortgagee
title insurance policies (the “Mortgage Policies”), in amounts not less than the
respective amounts designated in Schedule 3.19(a) with respect to any particular
Mortgaged Property, assuring the Administrative Agent that each of the Mortgage
Instruments creates a valid and enforceable first priority mortgage lien on the
applicable Mortgaged Property, free and clear of all defects and encumbrances
except Permitted Liens, shall provide for affirmative insurance and such
reinsurance as the Administrative Agent may reasonably request, all of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent;

 

(iv)                              evidence as to (A) whether any Mortgaged
Property is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards (a “Flood Hazard Property”) and (B) if
any Mortgaged Property is a Flood Hazard Property, (1) whether the community in
which such Mortgaged Property is located is participating in the National Flood
Insurance

 

53

--------------------------------------------------------------------------------


 

Program, (2) the applicable Credit Party’s written acknowledgment of receipt of
written notification from the Administrative Agent (a) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (b) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (3) copies of insurance policies or
certificates of insurance of the Borrower and its Subsidiaries evidencing flood
insurance reasonably satisfactory to the Administrative Agent and naming the
Administrative Agent as sole loss payee on behalf of the Lenders; and

 

(v)                                 maps or plats of an as-built survey of the
sites of the Mortgaged Properties certified to the Administrative Agent and
Lawyers Title Insurance Corporation in a manner reasonably satisfactory to them,
dated a date satisfactory to each of the Administrative Agent and Lawyers Title
Insurance Corporation by an independent professional licensed land surveyor
reasonably satisfactory to each of the Administrative Agent and Lawyers Title
Insurance Corporation, which maps or plats and the surveys on which they are
based shall be sufficient to delete any standard printed survey exception
contained in the applicable title policy and be made in accordance with the
Minimum Standard Detail Requirements for Land Title Surveys jointly established
and adopted by the American Land Title Association and the American Congress on
Surveying and Mapping in 1992, and, without limiting the generality of the
foregoing, there shall be surveyed and shown on such maps, plats or surveys the
following: (A) the locations on such sites of all the buildings, structures and
other improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites necessary to use the sites; (D) all roadways, paths,
driveways, easements, encroachments and overhanging projections and similar
encumbrances affecting the site, whether recorded, apparent from a physical
inspection of the sites or otherwise known to the surveyor; (E) any
encroachments on any adjoining property by the building structures and
improvements on the sites; and (F) if the site is described as being on a filed
map, a legend relating the survey to said map.

 

(f)                                    Liability and Casualty Insurance.  The
Administrative Agent shall have received copies of insurance policies or
certificates of insurance evidencing liability and casualty insurance meeting
the requirements set forth herein or in the Security Documents.  The
Administrative Agent shall be named as loss payee and additional insured on all
such insurance policies for the benefit of the Lenders.

 

(g)                                 Fees.  The Administrative Agent shall have
received all fees, if any, owing pursuant to the Fee Letter and Section 2.6.

 

(h)                                 Litigation.  There shall not exist any
pending litigation or, to the best of any Credit Party’s knowledge,
investigation affecting or relating to the Borrower or any of its Subsidiaries,
this Agreement and the other Credit Documents that in the reasonable judgment of
the Administrative Agent could materially adversely affect the Borrower or any
of its Subsidiaries, this Agreement and the other Credit Documents, that has not
been settled, dismissed, vacated, discharged or terminated prior to the Closing
Date.

 

54

--------------------------------------------------------------------------------


 

(i)                                     Solvency Evidence.  The Administrative
Agent shall have received an officer’s certificate for each Credit Party
prepared by the chief financial officer of each such Credit Party as to the
financial condition, solvency and related matters of each such Credit Party, in
each case after giving effect to the initial borrowings under the Credit
Documents and the other transactions contemplated hereby, in substantially the
form of Schedule 4.1(i) hereto.

 

(j)                                     Account Designation Letter.  The
Administrative Agent shall have received the executed Account Designation Letter
in the form of Schedule 1.1(a) hereto.

 

(k)                                  Corporate Structure.  The corporate capital
and ownership structure of the Borrower and its Subsidiaries shall be as
described in Schedule 3.12.  The Administrative Agent shall be satisfied with
management structure and legal structure of the Borrower as of the Closing Date.

 

(l)                                     Government Consent.  The Administrative
Agent shall have received evidence that all governmental, shareholder and
material third party consents and approvals necessary in connection with the
financings and other transactions contemplated hereby have been obtained and all
applicable waiting periods have expired without any action being taken by any
authority that could restrain, prevent or impose any material adverse conditions
on such transactions or that could seek or threaten any of the foregoing.

 

(m)                               Compliance with Laws.  The financings and
other transactions contemplated hereby shall be in compliance with all
applicable laws and regulations (including all applicable securities and banking
laws, rules and regulations).

 

(n)                                 Bankruptcy.  There shall be no bankruptcy or
insolvency proceedings with respect to the Borrower or any of its Subsidiaries.

 

(o)                                 Material Adverse Effect.  No material
adverse change shall have occurred since December 31, 2004 in the business,
properties, operations or conditions (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole.

 

(p)                                 Financial Statements.  The Administrative
Agent shall have received copies of the financial statements referred to in
Section 3.1 hereof, each in form and substance satisfactory to it.

 

(q)                                 Termination of Existing Indebtedness.  All
existing Indebtedness for borrowed money of the Borrower and its Subsidiaries
(other than the Indebtedness listed on Schedule 6.1(b)) shall have been repaid
in full and terminated.

 

55

--------------------------------------------------------------------------------


 

(r)                                    Patriot Act Certificate.  The
Administrative Agent shall have received a certificate satisfactory thereto, for
benefit of itself and the Lenders, provided by the Borrower that sets forth
information required by the Patriot Act (as defined in Section 9.18) including,
without limitation, the identity of the Borrower, the name and address of the
Borrower and other information that will allow the Administrative Agent or any
Lender, as applicable, to identify the Borrower in accordance with the Patriot
Act.

 

(s)                                  Additional Matters.  All other legal
matters in connection with the transactions contemplated by this Agreement shall
be reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.

 


SECTION 4.2                                   CONDITIONS TO ALL EXTENSIONS OF
CREDIT.

 

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction or waiver of the following conditions precedent on
the date of making such Extension of Credit:

 

(a)                                  Representations and Warranties.  The
representations and warranties made by the Credit Parties herein, in the
Security Documents or which are contained in any certificate furnished at any
time under or in connection herewith shall be true and correct in all material
respects on and as of the date of such Extension of Credit as if made on and as
of such date other than any such representations and warranties that, by its
terms, refer to a specific date other than the date of such Extension of Credit,
which shall be true and correct to all material respects on and as of such
specific date.

 

(b)                                 No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing on such date or after
giving effect to the Extension of Credit to be made on such date unless such
Default or Event of Default shall have been waived in accordance with this
Agreement.

 

(c)                                  Compliance with Commitments.  Immediately
after giving effect to the making of any such Extension of Credit (and the
application of the proceeds thereof), (i) the sum of the aggregate principal
amount of outstanding Revolving Loans plus Swingline Loans plus LOC Obligations
shall not exceed the Revolving Committed Amount, (ii) the LOC Obligations shall
not exceed the LOC Committed Amount and (iii) the Swingline Loans shall not
exceed the Swingline Commitment.

 

(d)                                 Additional Conditions to Revolving Loans. 
If such Loan is made pursuant to Section 2.1, all conditions set forth in such
Section shall have been satisfied.

 

(e)                                  Additional Conditions to Letters of
Credit.  If such Extension of Credit is made pursuant to Section 2.4, all
conditions set fort in such Section shall have been satisfied.

 

56

--------------------------------------------------------------------------------


 

(f)                                    Additional Conditions to Swingline
Loans.  If such Extension of Credit is made pursuant to Section 2.5, all
conditions set forth in such Section shall have been satisfied.

 

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a) through (f) of this Section have been
satisfied.

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations, together with interest, Commitment Fees and all other amounts owing
to the Administrative Agent or any Lender hereunder, are paid in full, the
Borrower shall, and shall cause each of its Subsidiaries (other than in the case
of Sections 5.1, 5.2 or 5.7 hereof), to:

 


SECTION 5.1                                   FINANCIAL STATEMENTS.


 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)                                  Annual Financial Statements.  As soon as
available, but in any event within ninety (90) days after the end of each fiscal
year of the Borrower, a copy of the consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and of cash flows of the Borrower and
its consolidated Subsidiaries for such year, such consolidated statements shall
be audited by a firm of independent certified public accountants of nationally
recognized standing reasonably acceptable to the Required Lenders, and shall set
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification indicating that the scope of the audit was inadequate to permit
such independent certified public accountants to certify such financial
statements without such qualification; and

 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event within forty-five (45) days after the end of each of
the first three fiscal quarters of the Borrower, a company-prepared consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such period and related company-prepared statements of income and cash flows for
the Borrower and its consolidated Subsidiaries for such quarterly period and for
the portion of the fiscal year ending with such period, in each case setting
forth in comparative form consolidated figures for the corresponding period or
periods of the preceding fiscal year (subject to normal recurring year-end audit
adjustments);

 

57

--------------------------------------------------------------------------------


 

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.

 


SECTION 5.2                                   CERTIFICATES; OTHER INFORMATION.


 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 5.1(a) above, a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default, except as specified in such
certificate;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, a
certificate of a Responsible Officer stating that, to the best of such
Responsible Officer’s knowledge, each of the Credit Parties during such period
observed or performed in all material respects all of its covenants and other
agreements, and satisfied in all material respects every condition, contained in
this Agreement to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and such certificate shall include the
calculations in reasonable detail required to indicate compliance with
Section 5.9 as of the last day of such period;

 

(c)                                  within thirty (30) days after the same are
sent, copies of all material financial reports (other than those otherwise
provided pursuant to Section 5.1 and those which are of a promotional nature)
and other financial information which the Borrower sends to its shareholders,
and within thirty days after the same are filed, copies of all financial
statements and non-confidential reports which the Borrower may make to, or file
with the Securities and Exchange Commission or any successor or analogous
Governmental Authority;

 

(d)                                 within ninety (90) days after the end of
each fiscal year of the Borrower, a certificate containing information regarding
the amount of all Asset Dispositions, Debt Issuances, and Equity Issuances that
were made during the prior fiscal year and amounts received in connection with
any Recovery Event during the prior fiscal year;

 

(e)                                  promptly upon receipt thereof, a copy of
any other report or “management letter” submitted by independent accountants to
the Borrower or any of its Subsidiaries in connection with any annual, interim
or special audit of the books of such Person;

 

58

--------------------------------------------------------------------------------


 

(f)                                    to the extent that the sum of
(A) Available Cash plus (B) the Unused Revolving Commitment is (x) less than
$15,000,000 as of the end of the most recently ended fiscal month, the Borrower
shall provide a report with respect to the aggregate amount of Eligible
Inventory and Eligible Receivables (collectively, the “Eligible Inventory and
A/R Report”) within 30 days following the end of each such month and (y) greater
than or equal to $15,000,000 but less than $40,000,000 as of the end of the most
recently ended fiscal quarter, the Borrower shall provide an Eligible Inventory
and A/R Report within 45 days following the end of each such fiscal quarter; and

 

(g)                                 promptly, such additional financial and
other information as the Administrative Agent, on behalf of any Lender, may from
time to time reasonably request.

 


SECTION 5.3                                   PAYMENT OF OBLIGATIONS.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, in accordance with industry practice (subject,
where applicable, to specified grace periods) all its material obligations of
whatever nature and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such obligations, except when
the amount or validity of such obligations and costs is currently being
contested in good faith by appropriate proceedings and reserves, if applicable,
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.

 


SECTION 5.4                                   CONDUCT OF BUSINESS AND
MAINTENANCE OF EXISTENCE.

 

Except as provided in Section 6.5, continue to engage in business of the same
general type as now conducted by it on the Closing Date and preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business; comply with all Contractual Obligations
and Requirements of Law applicable to it except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 


SECTION 5.5                                   MAINTENANCE OF PROPERTY;
INSURANCE.

 

(a)                                  Keep all property useful and necessary in
its business in good working order and condition (ordinary wear and tear and
obsolescence excepted) except where failure to do so would not have a Material
Adverse Effect;

 

(b)                                 Maintain with financially sound and
reputable insurance companies insurance on all its material property (including
without limitation its material tangible Collateral) in at least such amounts
and against at least such risks as are usually insured against in the same
general area by companies engaged in the same or a similar business; and furnish
to the Administrative Agent, upon written request, full information as to the
insurance carried; provided, however, that the Borrower and its Subsidiaries may

 

59

--------------------------------------------------------------------------------


 

maintain self insurance plans to the extent companies of similar size and in
similar businesses do so. The Administrative Agent shall be named as loss payee
or mortgagee, as its interest may appear, and/or additional insured with respect
to any such insurance providing coverage in respect of any Collateral, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty (30)
days prior written notice before any such policy or policies shall be altered or
canceled, and that no act or default of the Borrower or any of its Subsidiaries
or any other Person shall affect the rights of the Administrative Agent or the
Lenders under such policy or policies.  The present insurance coverage of the
Borrower and its Subsidiaries is outlined as to carrier, policy number,
expiration date, type and amount on Schedule 5.5(b); and

 

(c)                                  In case of any material loss, damage to or
destruction of the Collateral of any Credit Party or any part thereof, such
Credit Party shall promptly give written notice thereof to the Administrative
Agent generally describing the nature and extent of such damage or destruction.

 


SECTION 5.6                                   INSPECTION OF PROPERTY; BOOKS AND
RECORDS; DISCUSSIONS.


 

Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records (other than materials protected by the attorney-client
privilege and materials which the Borrower may not disclose without violation of
a confidentiality obligation binding upon it) at any reasonable time and as
often as may reasonably be desired, and to discuss the business, operations,
properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants.

 


SECTION 5.7                                   NOTICES.


 

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

 

(a)                                  promptly, but in any event within two
(2) Business Days after the Borrower knows or has reason to know thereof, the
occurrence of any Default or Event of Default;

 

(b)                                 promptly, any default or event of default
under any Contractual Obligation of the Borrower or any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect;

 

60

--------------------------------------------------------------------------------


 

(c)                                  promptly, any litigation, or any
investigation or proceeding known to the Borrower, affecting the Borrower or any
of its Subsidiaries which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect;

 

(d)                                 as soon as possible and in any event within
thirty (30) days after the Borrower knows or has reason to know thereof: (i) the
occurrence or expected occurrence of any Reportable Event with respect to any
Plan, a failure to make any required contribution to a Plan, the creation of any
Lien in favor of the PBGC (other than a Permitted Lien) or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan; and

 

(e)                                  promptly, any other development or event
which could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.  In
the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

 


SECTION 5.8                                   ENVIRONMENTAL LAWS.


 

(a)                                  Comply in all material respects with, and
use its best efforts to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and use its best
efforts to ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect;

 

(b)                                 Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings and the pendency of such proceedings could
not reasonably be expected to have a Material Adverse Effect; and

 

(c)                                  Defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective employees, agents,
officers and directors, from and against any and all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising

 

61

--------------------------------------------------------------------------------


 

out of, or in any way relating to the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the 
Borrower any of its Subsidiaries or the Properties, or any legally binding
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor. 
The agreements in this paragraph shall survive repayment of the Notes and all
other amounts payable hereunder.

 


SECTION 5.9                                   FINANCIAL COVENANTS.


 

Commencing on the day immediately following the Closing Date, the Borrower
shall, and shall cause each of its Subsidiaries to, comply with the following
financial covenants:

 

(a)                                  Leverage Ratio.  The Leverage Ratio, as of
the last day of each fiscal quarter of the Borrower and its Subsidiaries, shall
be less than or equal to 2.50 to 1.00.

 

(b)                                 Fixed Charge Coverage Ratio.  The Fixed
Charge Coverage Ratio, as of the last day of each fiscal quarter of the Borrower
and its Subsidiaries shall be greater than or equal to 1.15 to 1.00.

 


SECTION 5.10                            ADDITIONAL SUBSIDIARY GUARANTORS.


 

The Credit Parties will cause each of their Domestic Subsidiaries, whether newly
formed, after acquired or otherwise existing, to promptly become a Guarantor
hereunder by way of execution of a Joinder Agreement.  The guaranty obligations
of any such Additional Credit Party shall be secured by, among other things, the
Collateral of the Additional Credit Party.

 


SECTION 5.11                            COMPLIANCE WITH LAW.


 

Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its Property if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect.

 


SECTION 5.12                            PLEDGED ASSETS.


 

Each Credit Party will, and will cause each of its Subsidiaries to, be subject
at all times to a first priority, perfected Lien with respect to all of such
Subsidiary’s Collateral (subject in each case to Permitted Liens) in favor of
the Administrative Agent pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.  Each Credit Party shall, and shall cause each of its
Subsidiaries to, adhere to the covenants regarding the location of personal
property as set forth in the Security Documents.

 

62

--------------------------------------------------------------------------------


 


SECTION 5.13                            FURTHER ASSURANCES.

 

(a)                                  Upon the reasonable request of the
Administrative Agent, promptly perform or cause to be performed any and all acts
and execute or cause to be executed any and all documents for filing under the
provisions of the Uniform Commercial Code or any other Requirement of Law which
are necessary or advisable to maintain in favor of the Administrative Agent, for
the benefit of the Lenders, Liens on the Collateral that are duly perfected in
accordance with the requirements of, or the obligations of the Credit Parties
under, the Credit Documents and all applicable Requirements of Law.

 

(b)                                 By no later than October 31, 2005 (or such
extended period of time as agreed to by the Administrative Agent), with respect
to (i) that certain deposit account #68927516 held on the Closing Date by Bank
of America, N.A. and (ii) that certain deposit account #121-1070 held on the
Closing Date by Mellon Bank (collectively, the “Subject Accounts”), the Credit
Parties shall have caused (i) the Subject Accounts to be moved to the
Administrative Agent or (ii) Bank of America, N.A. and Mellon Bank to have
executed control agreements in form and substance satisfactory to the
Administrative Agent.

 

(c)                                  By no later than October 31, 2005 (or such
extended period of time as agreed to by the Administrative Agent), with respect
to that certain securities account #78159054 held on the Closing Date by Thomas
Weisel Partners LLC (the “Securities Account”), the Credit Parties shall have
caused Thomas Weisel Partners LLC to have executed a control agreement in form
and substance satisfactory to the Administrative Agent.

 


ARTICLE VI


 


NEGATIVE COVENANTS


 

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations, together with interest, Commitment Fees and all other amounts owing
to the Administrative Agent or any Lender hereunder, are paid in full that:

 


SECTION 6.1                                   INDEBTEDNESS.


 

The Borrower will not, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Indebtedness, except:

 

(a)                                  Indebtedness arising or existing under this
Agreement and the other Credit Documents;

 

(b)                                 Indebtedness of the Borrower and its
Subsidiaries existing as of the Closing Date as referenced in the financial
statements referenced in Section 3.1 (and set out more specifically in
Schedule 6.1(b)) hereto and renewals, refinancings or extensions thereof in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension;

 

63

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness of the Borrower and its
Subsidiaries incurred after the Closing Date consisting of Capital Leases or
Indebtedness incurred to provide all or a portion of the purchase price or cost
of construction of an asset provided that (i) such Indebtedness when incurred
shall not exceed the purchase price or cost of construction of such asset;
(ii) no such Indebtedness shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon at the time of such refinancing;
and (iii) the total amount of all such Indebtedness shall not exceed $2,000,000
at any time outstanding;

 

(d)                                 Unsecured intercompany Indebtedness among
the Credit Parties of the type described in clause (iii) of the definition of
Permitted Investments and permitted under Section 6.8;

 

(e)                                  Indebtedness and obligations owing under
Hedging Agreements relating to the Loans hereunder and other Hedging Agreements
entered into in order to manage existing or anticipated interest rate, exchange
rate or commodity price risks and not for speculative purposes;

 

(f)                                    Indebtedness and obligations of Credit
Parties owing under documentary letters of credit for the purchase of goods or
other merchandise (but not under standby, direct pay or other letters of credit
except for the Letters of Credit hereunder) generally in an aggregate amount not
to exceed $250,000 in the aggregate;

 

(g)                                 Indebtedness in respect of Guaranty
Obligations (other than Guaranty Obligations permitted pursuant to
Section 6.1(a)) in an aggregate amount not to exceed $500,000 at any time
outstanding; and

 

(h)                                 other Indebtedness of the Borrower and its
Subsidiaries which does not exceed $2,500,000 in the aggregate at any time
outstanding.

 


SECTION 6.2                                   LIENS.


 

The Borrower will not, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Lien with respect to any of its property or
assets of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, except for Permitted Liens.

 


SECTION 6.3                                   GUARANTY OBLIGATIONS.


 

The Borrower will not, nor will it permit any Subsidiary to, enter into or
otherwise become or be liable in respect of any Guaranty Obligations (excluding
specifically therefrom endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) other than (i) those in favor
of the Lenders in connection herewith, and (ii) Guaranty Obligations by the
Borrower or its Subsidiaries of Indebtedness permitted under Section 6.1(b) and
Section 6.1(g) (except, as regards Indebtedness under Section 6.1(b) thereof,
only if and to the extent such Indebtedness was guaranteed on the Closing Date).

 

64

--------------------------------------------------------------------------------


 


SECTION 6.4                                   NATURE OF BUSINESS.


 

The Borrower will not, nor will it permit any Subsidiary to, alter the character
of its business in any material respect from that conducted as of the Closing
Date.

 


SECTION 6.5                                   CONSOLIDATION, MERGER, SALE OR
PURCHASE OF ASSETS, ETC.


 

The Borrower will not, nor will it permit any Subsidiary to,

 

(a)                                  dissolve, liquidate or wind up its affairs,
sell, transfer, lease or otherwise dispose of its property or assets or agree to
do so at a future time except the following, without duplication, shall be
expressly permitted:

 

(i)                                     Specified Sales;

 

(ii)                                  the sale, transfer, lease or other
disposition of property or assets (A) which are the subject of a Recovery Event;
provided, that the net cash proceeds of such disposition are applied in
accordance with Section 2.8(b)(ii) or (B) the sale, lease, transfer or other
disposition of machinery, parts and equipment no longer used or useful in the
conduct of the business of the Borrower or any of its Subsidiaries, as
appropriate, in its reasonable discretion, so long as the net proceeds therefrom
are used to repair or replace damaged property or to purchase or otherwise
acquire new assets or property, provided that such purchase or acquisition is
committed to within 180 days of receipt of the net proceeds and such purchase or
acquisition is consummated within 270 days of receipt of such proceeds;

 

(iii)                               the sale, lease or transfer of property or
assets (at fair value) between the Borrower and any Guarantor;

 

(iv)                              the sale, lease or transfer of property or
assets not to exceed $1,000,000 in the aggregate in any fiscal year;

 

provided, that in the case of a sale, lease or transfer pursuant to
Section 6.5(a)(iv), at least 75% of the consideration received therefor by the
Borrower or any such Subsidiary is in the form of cash or Cash Equivalents;
provided, further, that with respect to sales of assets permitted hereunder
only, the Administrative Agent shall be entitled, without the consent of the
Required Lenders, to release its Liens relating to the particular assets sold;
or

 

(b)                                 (i)  purchase, lease or otherwise acquire
(in a single transaction or a series of related transactions) the property or
assets of any Person (other than purchases or other acquisitions of inventory,
leases, materials, property and equipment in the ordinary course of

 

65

--------------------------------------------------------------------------------


 

business, except as otherwise limited or prohibited herein); provided, that so
long as no Default or Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may acquire all or a majority of the
Capital Stock or other ownership interest in any Person (in a similar or related
line of business) or all or a substantial portion of the assets, property and/or
operations of a Person (in a similar or related line of business); provided,
however, that both before and after giving effect to any such Acquisition
otherwise permitted hereunder, (A) the aggregate outstanding amount of Revolving
Loans plus Swingline Loans plus LOC Obligations shall not exceed an amount equal
to 20% of the aggregate Revolving Committed Amount and (B) the Leverage Ratio on
a pro forma basis before and after giving effect to any such Acquisition shall
not exceed 2.0 to 1.0 or (ii) enter into any transaction of merger or
consolidation, except for (A) investments or acquisitions permitted pursuant to
Section 6.6, and (B) the merger or consolidation of a Credit Party with and into
another Credit Party, provided that, except as provided in this Section 6.4, if
the Borrower is a party thereto, the Borrower will be the surviving corporation.

 

Notwithstanding the foregoing and so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower may merge into, or be
converted into TTM Technologies, Inc., a Delaware corporation (“TTM Delaware”)
for the sole purpose of reincorporating the Borrower as a Delaware corporation,
with TTM Delaware being the surviving corporation of such merger or conversion
(the “Reincorporation Merger”).  In connection with the Reincorporation Merger
the Borrower represents and warrants that: (i) immediately preceding the
Reincorporation Merger, TTM Delaware shall be a wholly-owned Subsidiary of the
Borrower and shall have no assets or liabilities, (ii) the terms of the
Reincorporation Merger shall provide for the shares of Capital Stock of the
Borrower to be converted into or exchanged for shares of TTM Delaware, and no
other consideration being paid or issued to any other Person, (iii) upon
consummation of the Reincorporation Merger, TTM Delaware shall confirm to the
Administrative Agent, pursuant to a written instrument satisfactory in form and
substance to the Administrative Agent that TTM Delaware has become liable for
all Obligations of the Borrower under this Agreement and the other Credit
Documents, (iv) upon consummation of the Reincorporation Merger, the
Administrative Agent shall have received all documents and instruments, if any,
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create or perfect the Liens intended to be created under the Credit
Documents and (v) upon the satisfaction of the conditions provided in clauses
(i), (ii), (iii) and (iv) hereof, all references to the Borrower in the Credit
Documents shall be amended to refer to TTM Delaware, mutatis mutandis.

 


SECTION 6.6                                   ADVANCES, INVESTMENTS AND LOANS.

 

The Borrower will not, nor will it permit any Subsidiary to, lend money or
extend credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any Person except for Permitted Investments.

 


SECTION 6.7                                   TRANSACTIONS WITH AFFILIATES.

 

Except for those transactions contemplated by the agreements set forth on
Schedule 6.7 and except as permitted in subsection (iv) of the definition of
Permitted Investments, the

 

66

--------------------------------------------------------------------------------


 

Borrower will not, nor will it permit any Subsidiary to, enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any officer, director, shareholder or Affiliate other than on
fair and reasonable terms and conditions substantially as favorable as would be
obtainable in a comparable arm’s-length transaction with a Person other than an
officer, director, shareholder or Affiliate.

 


SECTION 6.8                                   OWNERSHIP OF SUBSIDIARIES;
RESTRICTIONS.

 

The Borrower will not, nor will it permit any Subsidiary to, create, form or
acquire any Subsidiaries, except for Domestic Subsidiaries which are joined as
Additional Credit Parties in accordance with the terms hereof.  The Borrower
will not sell, transfer, pledge or otherwise dispose of any Capital Stock or
other equity interests in any of its Subsidiaries, nor will it permit any of its
Subsidiaries to issue, sell, transfer, pledge or otherwise dispose of any of
their Capital Stock or other equity interests, except in a transaction permitted
by Section 6.5.

 


SECTION 6.9                                   FISCAL YEAR; ORGANIZATIONAL
DOCUMENTS; MATERIAL CONTRACTS.

 

The Borrower will not, nor will it permit any of its Subsidiaries to, change its
fiscal year or to change any fiscal quarter end as set forth on Schedule 6.9. 
The Borrower will not, nor will it permit any Subsidiary to, amend, modify or
change its articles of incorporation (or corporate charter or other similar
organizational document) or bylaws (or other similar document) without the prior
written consent of the Required Lenders.  The Borrower will not, nor will it
permit any of its Subsidiaries to, without the prior written consent of the
Administrative Agent, amend, modify, cancel or terminate or fail to renew or
extend or permit the amendment, modification, cancellation or termination of any
of the Material Contracts, except in the event that such amendments,
modifications, cancellations or terminations could not reasonably be expected to
have a Material Adverse Effect.

 


SECTION 6.10                            LIMITATION ON RESTRICTED ACTIONS.


 

The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Agreement
and the other Credit Documents, (ii) applicable law, (iii) any document or
instrument governing Indebtedness incurred pursuant to Section 6.1(c), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith or (iv) any Permitted Lien or
any document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.

 

67

--------------------------------------------------------------------------------


 


SECTION 6.11                            RESTRICTED PAYMENTS.


 

The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock of such Person, (b) to make dividends or other distributions
payable to any Credit Party (directly or indirectly through Subsidiaries) and
(c) the Borrower may repurchase options of management and Capital Stock;
provided, however, that (i) no Default or Event of Default has occurred and is
continuing at such time or would be directly or indirectly caused as a result
thereof and (ii) before and after giving effect to any such repurchase, (x) the
aggregate outstanding amount of Revolving Loans plus Swingline Loans plus LOC
Obligations shall not exceed an amount equal to 20% of the aggregate Revolving
Committed Amount and (y) the Leverage Ratio, on a pro forma basis, shall not
exceed 2.0 to 1.0.

 


SECTION 6.12                            PREPAYMENTS OF INDEBTEDNESS, ETC.


 

The Borrower will not, nor will it permit any Subsidiary to, after the issuance
thereof, amend or modify (or permit the amendment or modification of) any of the
terms of any Indebtedness if such amendment or modification would add or change
any terms in a manner adverse to the issuer of such Indebtedness, or shorten the
final maturity or average life to maturity or require any payment to be made
sooner than originally scheduled or increase the interest rate applicable
thereto or change any subordination provision thereof.

 


SECTION 6.13                            NO FURTHER NEGATIVE PLEDGES.


 

The Borrower will not, nor will it permit any Subsidiary to, enter into, assume
or become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except (a) pursuant
to this Agreement and the other Credit Documents, (b) pursuant to any document
or instrument governing Indebtedness incurred pursuant to Section 6.1(c),
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith and (c) in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien.

 

68

--------------------------------------------------------------------------------


 


ARTICLE VII


 


EVENTS OF DEFAULT


 


SECTION 7.1                                   EVENTS OF DEFAULT.


 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)                                  The Borrower shall fail to pay any
principal on any Note when due in accordance with the terms thereof or hereof;
or the Borrower shall fail to reimburse the Issuing Lender for any LOC
Obligations when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Note or any fee or other amount payable
hereunder when due in accordance with the terms thereof or hereof and such
failure shall continue unremedied for three (3) Business Days (or any Guarantor
shall fail to pay on the Guaranty in respect of any of the foregoing or in
respect of any other Guaranty Obligations thereunder); or

 

(b)                                 Any representation or warranty made or
deemed made herein, in the Security Documents or in any of the other Credit
Documents or which is contained in any certificate, document or financial or
other statement furnished at any time under or in connection with this Agreement
shall prove to have been incorrect, false or misleading in any material respect
on or as of the date made or deemed made; or

 

(c)                                  (i) Any Credit Party shall fail to perform,
comply with or observe any term, covenant or agreement applicable to it
contained in Section 5.7(a), Section 5.9 or Article VI hereof ; or (ii) any
Credit Party shall fail to comply with any other covenant, contained in this
Agreement or the other Credit Documents or any other agreement, document or
instrument among any Credit Party, the Administrative Agent and the Lenders or
executed by any Credit Party in favor of the Administrative Agent or the Lenders
(other than as described in Sections 7.1(a) or 7.1(c)(i) above), and in the
event such breach or failure to comply is capable of cure, is not cured within
thirty (30) days of its occurrence; or

 

(d)                                 The Borrower or any of its Subsidiaries
shall (i) default in any payment of principal of or interest on any Indebtedness
(other than the Notes) in a principal amount outstanding of at least $500,000 in
the aggregate for the Borrower and any of its Subsidiaries beyond the period of
grace (not to exceed 30 days), if any, provided in the instrument or agreement
under which such Indebtedness was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness in
a principal amount outstanding of at least $500,000 in the aggregate for the
Borrower and its Subsidiaries or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity; or

 

69

--------------------------------------------------------------------------------


 

(e)                                  (i) The Borrower or any of its Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any Subsidiary shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any Subsidiary any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any Subsidiary shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Borrower or any Subsidiary shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

 

(f)                                    One or more judgments or decrees shall be
entered against the Borrower or any of its Subsidiaries involving in the
aggregate a liability (to the extent not paid when due or covered by insurance)
of $1,000,000 or more and all such judgments or decrees shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within 10
days from the entry thereof; or

 

(g)                                 (i) Any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan (other than a
Permitted Lien) shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a Trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower, any of its Subsidiaries or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Required Lenders is likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of,
any

 

70

--------------------------------------------------------------------------------


 

Multiemployer Plan or (vi) any other similar event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (i) through (vi)
above, such event or condition, together with all other such events or
conditions, if any, could have a Material Adverse Effect; or

 

(h)                                 There shall occur a Change of Control; or

 

(i)                                     The Guaranty or any provision thereof
shall cease to be in full force and effect or any Guarantor or any Person acting
by or on behalf of any Guarantor shall deny or disaffirm any Guarantor’s
obligations under the Guaranty; or

 

(j)                                     Any other Credit Document shall fail to
be in full force and effect or to give the Administrative Agent and/or the
Lenders the security interests, liens, rights, powers and privileges purported
to be created thereby (except as such documents may be terminated or no longer
in force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive).

 


SECTION 7.2                                   ACCELERATION; REMEDIES.


 

Upon the occurrence of an Event of Default, then, and in any such event, (a) if
such event is an Event of Default specified in Section 7.1(e) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable, and (b) if
such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) the Administrative Agent may, or upon the
written request of the Required Lenders, the Administrative Agent shall, by
notice of default to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the Notes to be
due and payable forthwith and direct the Borrower to pay to the Administrative
Agent cash collateral as security for the LOC Obligations for subsequent
drawings under then outstanding Letters of Credit an amount equal to the maximum
amount of which may be drawn under Letters of Credit then outstanding, whereupon
the same shall immediately become due and payable.

 


ARTICLE VIII


 


THE AGENT


 


SECTION 8.1                                   APPOINTMENT.


 

Each Lender hereby irrevocably designates and appoints Wachovia Bank, National
Association as the Administrative Agent of such Lender under this Agreement, and
each such

 

71

--------------------------------------------------------------------------------


 

Lender irrevocably authorizes Wachovia Bank, National Association, as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

 


SECTION 8.2                                   DELEGATION OF DUTIES.


 

The Administrative Agent may execute any of its duties under this Agreement by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.  Without limiting the
foregoing, the Administrative Agent may appoint one of its affiliates as its
agent to perform the functions of the Administrative Agent hereunder relating to
the advancing of funds to the Borrower and distribution of funds to the Lenders
and to perform such other related functions of the Administrative Agent
hereunder as are reasonably incidental to such functions.

 


SECTION 8.3                                   EXCULPATORY PROVISIONS.


 

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Borrower or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any of the Credit Documents or for any failure of the Borrower
to perform its obligations hereunder or thereunder.  The Administrative Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance by the Borrower of any of the agreements contained
in, or conditions of, this Agreement, or to inspect the properties, books or
records of the Borrower.

 


SECTION 8.4                                   RELIANCE BY ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by the

 

72

--------------------------------------------------------------------------------


 

Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless (a) a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent and (b) the Administrative Agent shall have received the
written agreement of such assignee to be bound hereby as fully and to the same
extent as if such assignee were an original Lender party hereto, in each case in
form satisfactory to the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any of the Credit Documents in accordance with a
request of the Required Lenders or all of the Lenders, as may be required under
this Agreement, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Notes.

 


SECTION 8.5                                   NOTICE OF DEFAULT.


 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”.  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

 


SECTION 8.6                                   NON-RELIANCE ON ADMINISTRATIVE
AGENT AND OTHER LENDERS.


 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement.  Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this

 

73

--------------------------------------------------------------------------------


 

Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 


SECTION 8.7                                   INDEMNIFICATION.


 

The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Commitment Percentages in effect on the date on which indemnification is sought
under this Section, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of any Credit Document or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided, however, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from the Agent’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction.  The agreements in this
Section 8.7 shall survive the termination of this Agreement and payment of the
Notes and all other amounts payable hereunder.

 


SECTION 8.8                                   ADMINISTRATIVE AGENT IN ITS
INDIVIDUAL CAPACITY.


 

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower as though
the Administrative Agent were not the Administrative Agent hereunder.  With
respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

 


SECTION 8.9                                   SUCCESSOR ADMINISTRATIVE AGENT.


 

The Administrative Agent may resign as Administrative Agent upon 30 days’ prior
notice to the Borrower and the Lenders.  If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the Notes, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be approved by the Borrower, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent

 

74

--------------------------------------------------------------------------------


 

effective upon such appointment and approval, and the former Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Notes.  After any retiring
Agent’s resignation as Administrative Agent, the provisions of this Section 8.9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement.

 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.1                                   AMENDMENTS, WAIVERS AND RELEASE OF
COLLATERAL.


 

Neither this Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section nor may any
Collateral be released except as specifically provided herein or in the Security
Documents or in accordance with the provisions of this Section 9.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders may specify in such instrument, any of the requirements
of this Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided, however, that no such waiver and no such
amendment, waiver, supplement, modification or release shall:

 

(i)                                     reduce the amount or extend the
scheduled date of maturity of any Loan or Note or any installment thereon, or
reduce the stated rate of any interest or fee payable hereunder (other than
interest at the increased post-default rate) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby, or

 

(ii)                                  amend, modify or waive any provision of
this Section 9.1 or reduce the percentage specified in the definition of
Required Lenders, without the written consent of all the Lenders, or

 

(iii)                               amend, modify or waive any provision of
Article VIII without the written consent of the then Administrative Agent, or

 

(iv)                              release any of the Guarantors from their
obligations under the Guaranty, except in accordance with the terms thereof,
without the written consent of all of the Lenders, or

 

75

--------------------------------------------------------------------------------


 

(v)                                 release all or substantially all of the
Collateral, without the written consent of all of the Lenders, or

 

(vi)                              amend, modify or waive any provision of
Section 2.2 or otherwise increase the Revolving Committed Amount, other than in
compliance with Section 2.2, without the written consent of all of the Lenders,
or

 

(vii)                           amend, modify or waive any provision of the
Credit Documents requiring consent, approval or request of the Required Lenders
or all Lenders, without the written consent of all of the Required Lenders or
Lenders as appropriate and, provided, further, that no amendment, waiver or
consent affecting the rights or duties of the Administrative Agent or the
Issuing Lender under any Credit Document shall in any event be effective, unless
in writing and signed by the Administrative Agent and/or the Issuing Lender, as
applicable, in addition to the Lenders required hereinabove to take such action.

 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver.  In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Agreement by unilaterally amending or supplementing Schedule 2.1(a) from
time to time in the manner requested by the Borrower, the Administrative Agent
or any Lender in order to reflect any assignments or transfers of the Loans as
provided for hereunder; provided, however, that the Administrative Agent shall
promptly deliver a copy of any such modification to the Borrower and each
Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

76

--------------------------------------------------------------------------------


 


SECTION 9.2                                   NOTICES.


 

Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
confirmation of transmittal via telecopy (or other facsimile device) to the
number set out herein has been received by the sender, (c) the day following the
day on which the same has been delivered prepaid to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case, addressed as follows in the case of the Borrower, the other Credit
Parties and the Administrative Agent, and as set forth on Schedule 9.2 in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto and any future holders of the Notes:

 

The Borrower

 

 

and the other

 

TTM Technologies, Inc.

Credit Parties:

 

2630 South Harbor Boulevard

 

 

Santa Ana, CA 92704

 

 

Attention: Ms. Stacey Peterson

 

 

Telecopier: (714) 241-1668

 

 

Telephone: (714) 241-0303

 

 

Email:  speterson@ttmtech.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

Greenberg Traurig, LLP

 

 

2375 East Camelback Road

 

 

Phoenix, AZ 85016

 

 

Attention:  Mr. Mike Kaplan

 

 

Telecopier:  (602) 445-8615

 

 

Telephone:  (602) 445-8313

 

 

Email:  kaplanm@gtlaw.com

 

 

 

The Administrative

 

Wachovia Bank, National Association

Agent:

 

Charlotte Plaza

 

 

201 South College Street, CP-8

 

 

Charlotte, NC 29288-0680

 

 

Attention: Syndication Agency Services

 

 

Telecopier: (704) 383-0288

 

77

--------------------------------------------------------------------------------


 

 

 

 

with a copy to:

 

 

 

 

 

Wachovia Bank, National Association

 

 

One Wachovia Center

 

 

301 South College Street, NC0760

 

 

Charlotte, NC 28288-0737

 

 

Attention:  Mr. David Hall

 

 

Telecopier: (704) 383-6647

 

 

Telephone:  (704) 383-3727

 

 

Email:  david.hall@wachovia.com

 


SECTION 9.3                                   NO WAIVER; CUMULATIVE REMEDIES.


 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 


SECTION 9.4                                   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES.


 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.

 


SECTION 9.5                                   PAYMENT OF EXPENSES AND TAXES.


 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation, printing and execution of, and any
amendment, supplement or modification to, this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, together with the reasonable fees and disbursements of counsel to
the Administrative Agent or (b) to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the Notes
and any such other documents, including, without limitation, the reasonable fees
and disbursements of counsel to the Administrative Agent and to the Lenders
(including reasonable allocated costs of in-house legal counsel), and (c) on
demand, to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment,

 

78

--------------------------------------------------------------------------------


 

supplement or modification of, or any waiver or consent under or in respect of,
the Credit Documents and any such other documents, and (d) to pay, indemnify,
and hold each Lender and the Administrative Agent and their Affiliates harmless
from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of the Credit Documents and any such other
documents and the use, or proposed use, of proceeds of the Loans (all of the
foregoing, collectively, the “indemnified liabilities”); provided, however, that
the Borrower shall not have any obligation hereunder to the Administrative Agent
or any Lender with respect to indemnified liabilities arising from the gross
negligence or willful misconduct of the Administrative Agent or any such Lender,
as determined by a court of competent jurisdiction.  The agreements in this
Section 9.5 shall survive repayment of the Loans, Notes and all other amounts
payable hereunder.

 


SECTION 9.6                                   SUCCESSORS AND ASSIGNS;
PARTICIPATIONS; PURCHASING LENDERS.


 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lenders, the Administrative Agent, all
future holders of the Notes and their respective successors and assigns, except
that the Borrower may only assign or transfer any of its rights or obligations
under this Agreement or the other Credit Documents (i) in connection with the
Reincorporation Merger pursuant to the terms set forth in Section 6.5 or (ii)
with the prior written consent of each Lender.

 

(b)                                 Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell to one or more banks or other entities (“Participants”) participating
interests in any Loan owing to such Lender, any Note held by such Lender, any
Commitment of such Lender, or any other interest of such Lender hereunder.  In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Note for all purposes under this Agreement, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement. 
No Lender shall transfer or grant any participation under which the Participant
shall have rights to approve any amendment to or waiver of this Agreement or any
other Credit Document except to the extent such amendment or waiver would (i)
extend the scheduled maturity of any Loan or Note or any installment thereon in
which such Participant is participating, or reduce the stated rate or extend the
time of payment of interest or fees thereon (except in connection with a waiver
of interest at the increased post-default rate) or reduce the principal amount
thereof, or increase the amount of the Participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without consent of any participant if the Participant’s participation is not
increased as a result thereof), (ii) release any of the Guarantors from their
obligations under the Guaranty, (iii) release all or substantially all

 

79

--------------------------------------------------------------------------------


 

of the collateral, or (iv) consent to the assignment or transfer by the Borrower
of any of its rights and obligations under this Agreement.  In the case of any
such participation, the Participant shall not have any rights under this
Agreement or any of the other Credit Documents (the Participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the Participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation, provided that each Participant shall be
entitled to the benefits of Sections 2.16, 2.17, 2.18 and 9.5 with respect to
its participation in the Commitments and the Loans outstanding from time to
time; provided, that no Participant shall be entitled to receive any greater
amount pursuant to such Sections than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.

 

(c)                                  Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time, sell or assign to any Lender or any affiliate thereof and with the consent
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower (in each case, which consent shall not be
unreasonably withheld), to one or more additional banks or financial
institutions (“Purchasing Lenders”), all or any part of its rights and
obligations under this Agreement and the Notes in minimum amounts of $5,000,000
with respect to its Revolving Commitment, its Revolving Loans (or, if less, the
entire amount of such Lender’s obligations), pursuant to a Commitment Transfer
Supplement, executed by such Purchasing Lender and such transferor Lender (and,
in the case of a Purchasing Lender that is not then a Lender or an affiliate
thereof, the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower), and delivered to the Administrative
Agent for its acceptance and recording in the Register; provided, however, that
any sale or assignment to an existing Lender shall not require the consent of
the Administrative Agent or the Borrower nor shall any such sale or assignment
be subject to the minimum assignment amounts specified herein.  Upon such
execution, delivery, acceptance and recording, from and after the Transfer
Effective Date specified in such Commitment Transfer Supplement, (x) the
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Commitment Transfer Supplement, have the rights and obligations of a
Lender hereunder with a Commitment as set forth therein, and (y) the transferor
Lender thereunder shall, to the extent provided in such Commitment Transfer
Supplement, be released from its obligations under this Agreement (and, in the
case of a Commitment Transfer Supplement covering all or the remaining portion
of a transferor Lender’s rights and obligations under this Agreement, such
transferor Lender shall cease to be a party hereto).  Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Notes.  On or prior to the
Transfer Effective Date specified in such Commitment Transfer Supplement, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent in exchange for the Notes delivered to the

 

80

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to such Commitment Transfer Supplement new Notes
to the order of such Purchasing Lender in an amount equal to the Commitment
assumed by it pursuant to such Commitment Transfer Supplement and, unless the
transferor Lender has not retained a Commitment hereunder, new Notes to the
order of the transferor Lender in an amount equal to the Commitment retained by
it hereunder.  Such new Notes shall be dated the Closing Date and shall
otherwise be in the form of the Notes replaced thereby.  The Notes surrendered
by the transferor Lender shall be returned by the Administrative Agent to the
Borrower marked “canceled”.

 

(d)                                 The Administrative Agent shall maintain at
its address referred to in Section 9.2 a copy of each Commitment Transfer
Supplement delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as the owner of the Loan recorded therein for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)                                  Upon its receipt of a duly executed
Commitment Transfer Supplement, together with payment to the Administrative
Agent by the transferor Lender or the Purchasing Lender, as agreed between them,
of a registration and processing fee of $3,500.00 for each Purchasing Lender
listed in such Commitment Transfer Supplement and the Notes subject to such
Commitment Transfer Supplement, the Administrative Agent shall (i) accept such
Commitment Transfer Supplement, (ii) record the information contained therein in
the Register and (iii) give prompt notice of such acceptance and recordation to
the Lenders and the Borrower.

 

(f)                                    The Borrower authorizes each Lender to
disclose to any Participant or Purchasing Lender (each, a “Transferee”) and any
prospective Transferee any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement, in each case subject to
Section 9.15.

 

(g)                                 At the time of each assignment pursuant to
this Section 9.6 to a Person which is not already a Lender hereunder and which
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for Federal income tax purposes, the respective assignee Lender shall
provide to the Borrower and the Administrative Agent the appropriate Internal
Revenue Service Forms (and, if applicable, a 2.18 Certificate) described in
Section 2.19.

 

81

--------------------------------------------------------------------------------


 

(h)                                 Nothing herein shall prohibit any Lender
from pledging or assigning any of its rights under this Agreement (including,
without limitation, any right to payment of principal and interest under any
Note) to any Federal Reserve Bank in accordance with applicable laws.

 


SECTION 9.7                                   ADJUSTMENTS; SET-OFF.


 

(a)                                  Each Lender agrees that if any Lender (a
“benefited Lender”) shall at any time receive any payment of all or part of its
Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 7.1(e), or otherwise) in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  The Borrower agrees that
each Lender so purchasing a portion of another Lender’s Loans may exercise all
rights of payment (including, without limitation, rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law (including, without limitation, other rights of
set-off), each Lender shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon the occurrence of any Event of Default, to
setoff and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower, or any part thereof in such amounts as such Lender may
elect, against and on account of the obligations and liabilities of the Borrower
to such Lender hereunder and claims of every nature and description of such
Lender against the Borrower, in any currency, whether arising hereunder, under
the Notes or under any documents contemplated by or referred to herein or
therein, as such Lender may elect, whether or not such Lender has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The aforesaid right of set-off may be exercised by
such Lender against the Borrower or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Borrower, or against anyone else claiming
through or against the Borrower or any such trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor, to the extent permitted by law,

 

82

--------------------------------------------------------------------------------


 

notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

 


SECTION 9.8                                   TABLE OF CONTENTS AND SECTION
HEADINGS.


 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

 


SECTION 9.9                                   COUNTERPARTS.


 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 


SECTION 9.10                            EFFECTIVENESS.


 

This Agreement shall become effective on the date on which all of the parties
have signed a copy hereof (whether the same or different copies) and shall have
delivered the same to the Administrative Agent pursuant to Section 9.2 or, in
the case of the Lenders, shall have given to the Administrative Agent written,
telecopied or telex notice (actually received) at such office that the same has
been signed and mailed to it.

 


SECTION 9.11                            SEVERABILITY.


 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


SECTION 9.12                            INTEGRATION.


 

This Agreement and the Notes represent the agreement of the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Borrower or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the Notes.

 

83

--------------------------------------------------------------------------------


 


SECTION 9.13                            GOVERNING LAW.


 

This Agreement and the Notes and the rights and obligations of the parties under
this Agreement and the Notes shall be governed by, and construed and interpreted
in accordance with, the law of the State of North Carolina.

 


SECTION 9.14                            CONSENT TO JURISDICTION AND SERVICE OF
PROCESS.


 

All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Agreement, any Note or any of the other Credit
Documents may be brought in any state or federal court of competent jurisdiction
in the State of North Carolina, and, by execution and delivery of this
Agreement, each of the Borrower and the other Credit Parties accepts, for itself
and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Agreement
from which no appeal has been taken or is available.  Each of the Borrower and
the other Credit Parties irrevocably agrees that all service of process in any
such proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 9.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto, such service being hereby acknowledged by the each of the Borrower and
the other Credit Parties to be effective and binding service in every respect. 
Each of the Borrower, the other Credit Parties, the Administrative Agent and the
Lenders irrevocably waives any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non conveniens
which it may now or hereafter have to the bringing of any such action or
proceeding in any such jurisdiction.  Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
any Lender to bring proceedings against the Borrower or the other Credit Parties
in the court of any other jurisdiction.

 


SECTION 9.15                            CONFIDENTIALITY.


 

The Administrative Agent and each of the Lenders agrees that it will use its
best efforts not to disclose without the prior consent of the Borrower (other
than to its employees, affiliates, auditors or counsel or to another Lender) any
information with respect to the Borrower and its Subsidiaries which is furnished
pursuant to this Agreement, any other Credit Document or any documents
contemplated by or referred to herein or therein and which is designated by the
Borrower to the Lenders in writing as confidential or as to which it is
otherwise reasonably clear such information is not public, except that any
Lender may disclose any such information (a) as has become generally available
to the public other than by a breach of this Section 9.16, (b) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or the OCC or the NAIC or similar organizations
(whether in the United States or elsewhere) or their successors, (c) as may be
required or appropriate in response to any summons or subpoena or any law,
order, regulation or ruling applicable to such Lender, (d) to any prospective
Participant or assignee in connection with any contemplated transfer pursuant to
Section 9.6, provided that such prospective transferee shall have been made
aware of this Section 9.16 and shall have agreed to

 

84

--------------------------------------------------------------------------------


 

be bound by its provisions as if it were a party to this Agreement or (e) with
the consent of the Borrower (which consent shall not be unreasonably withheld)
to Gold Sheets and other similar bank trade publications; such information to
consist of deal terms and other information regarding the credit facilities
evidenced by this Agreement customarily found in such publications.

 


SECTION 9.16                            ACKNOWLEDGMENTS.


 

The Borrower and the other Credit Parties each hereby acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of each Credit Document;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower or any other
Credit Party arising out of or in connection with this Agreement and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrower and the other Credit Parties, on the other hand, in connection herewith
is solely that of debtor and creditor; and

 

(c)                                  no joint venture exists among the Lenders
or among the Borrower or the other Credit Parties and the Lenders.

 

Section 9.17                            Intentionally Omitted.

 


SECTION 9.18                            WAIVERS OF JURY TRIAL.


 

THE BORROWER, THE OTHER CREDIT PARTIES, THE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 


SECTION 9.19                            BINDING EFFECT; TERMINATION OF THIS
AGREEMENT; TERMINATION OF EXISTING CREDIT AGREEMENT.


 

(a)                                  This Agreement shall become effective at
such time when all of the conditions set forth in Section 4.1 have been
satisfied or waived by the Lenders and it shall have been executed by each
Credit Party and the Administrative Agent, and the Administrative Agent shall
have received copies hereof (telefaxed or otherwise) which, when taken together,
bear the signatures of each Lender, and thereafter this Agreement shall be
binding upon and inure to the benefit of each Credit Party, the Administrative
Agent and each Lender and their respective successors and assigns.

 

(b)                                 The term of this Agreement shall be until no
Loans, LOC Obligations or any other amounts payable hereunder or under any of
the other Credit Documents shall remain outstanding, no Letters of Credit shall
be outstanding, all of the Credit Party Obligations have been irrevocably
satisfied in full and all of the Commitments hereunder shall have expired or
been terminated.

 

85

--------------------------------------------------------------------------------


 

(c)                                  The Credit Parties and the Existing Lenders
(including the Issuing Lender) party to the Existing Credit Agreement each
hereby agrees that, at such time as the Agreement shall have become effective
pursuant to the terms of subsection (a) above, (i) the Existing Credit Agreement
automatically shall be deemed amended and restated in its entirety by this
Agreement, (ii) the Commitments under the Existing Credit Agreement and as
defined therein automatically shall be terminated and replaced with the
Commitments hereunder and (iii) all of the promissory notes executed by the
Borrower in connection with the Existing Credit Agreement automatically shall be
canceled and replaced by the Notes.

 

Section 9.20                            USA Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.

 


ARTICLE X


 


GUARANTY


 


SECTION 10.1                            THE GUARANTY.


 

In order to induce the Lenders to enter into this Agreement and to extend credit
hereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder, each of the Guarantors
hereby agrees with the Administrative Agent and the Lenders as follows: the
Guarantor hereby unconditionally and irrevocably jointly and severally
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, by acceleration or otherwise, of any
and all Credit Party Obligations to the Administrative Agent and the Lenders. 
If any or all of the Credit Party Obligations of the Borrower to the
Administrative Agent and the Lenders becomes due and payable hereunder, each
Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent and the Lenders, on order, or demand, together with any and
all reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the Credit Party Obligations.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

 

86

--------------------------------------------------------------------------------


 


SECTION 10.2                            BANKRUPTCY.


 

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all indebtedness of the Borrower to
the Lenders whether or not due or payable by the Borrower upon the occurrence of
any of the events specified in Section 7.1(e), and unconditionally promises to
pay such Credit Party Obligations to the Administrative Agent for the account of
the Lenders, or order, on demand, in lawful money of the United States.  Each of
the Guarantors further agrees that to the extent that the Borrower or a
Guarantor shall make a payment or a transfer of an interest in any property to
the Administrative Agent or any Lender, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

 


SECTION 10.3                            NATURE OF LIABILITY.


 

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the indebtedness of the Borrower whether
executed by any such Guarantor, any other guarantor or by any other party, and
no Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrower or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the indebtedness of the Borrower, or (c)
any payment on or in reduction of any such other guaranty or undertaking, or (d)
any dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (e) any payment made to the Administrative Agent or the Lenders on
the indebtedness which the Administrative Agent or such Lenders repay the
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.

 


SECTION 10.4                            INDEPENDENT OBLIGATION.


 

The obligations of each Guarantor hereunder are independent of the obligations
of any other guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

 


SECTION 10.5                            AUTHORIZATION.


 

Each of the Guarantors authorizes the Administrative Agent and each Lender
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to (a) renew,

 

87

--------------------------------------------------------------------------------


 

compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the indebtedness or any part
thereof in accordance with this Agreement, including any increase or decrease of
the rate of interest thereon, (b) take and hold security from any guarantor or
any other party for the payment of this Guaranty or the indebtedness and
exchange, enforce waive and release any such security, (c) apply such security
and direct the order or manner of sale thereof as the Administrative Agent and
the Lenders in their discretion may determine and (d) release or substitute any
one or more endorsers, guarantors, the Borrower or other obligors.

 


SECTION 10.6                            RELIANCE.


 

It is not necessary for the Administrative Agent or the Lenders to inquire into
the capacity or powers of the Borrower or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 


SECTION 10.7                            WAIVER.


 

(a)                                  Each of the Guarantors waives any right
(except as shall be required by applicable statute and cannot be waived) to
require the Administrative Agent or any Lender to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party, or (iii) pursue any other remedy in the Administrative Agent’s or any
Lender’s power whatsoever.  Each of the Guarantors waives any defense based on
or arising out of any defense of the Borrower, any other guarantor or any other
party other than payment in full of the indebtedness, including without
limitation any defense based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
indebtedness or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than payment in full of the
indebtedness.  Without limiting the generality of the provisions of this Article
X, each of the Guarantors hereby specifically waives the benefits of N.C. Gen.
Stat. § 26-7 through 26-9, inclusive.  The Administrative Agent or any of the
Lenders may, at their election, foreclose on any security held by the
Administrative Agent or a Lender by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Administrative Agent and any Lender may have against the Borrower or
any other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the indebtedness has
been paid.  Each of the Guarantors waives any defense arising out of any such
election by the Administrative Agent and each of the Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrower or
any other party or any security.

 

(b)                                 Each of the Guarantors waives all
presentments, demands for performance, protests and notices, including without
limitation notices of nonperformance, notice of protest, notices of dishonor,
notices of acceptance of this

 

88

--------------------------------------------------------------------------------


 

Guaranty, and notices of the existence, creation or incurring of new or
additional indebtedness.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
indebtedness and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.

 

(c)                                  Each of the Guarantors hereby agrees it
will not exercise any rights of subrogation which it may at any time otherwise
have as a result of this Guaranty (whether contractual, under Section 509 of the
U.S. Bankruptcy Code, or otherwise) to the claims of the Lenders against the
Borrower or any other guarantor of the indebtedness of the Borrower owing to the
Lenders (collectively, the “Other Parties”) and all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from any Other
Party which it may at any time otherwise have as a result of this Guaranty until
such time as the Loans hereunder shall have been paid and the Commitments have
been terminated.  Each of the Guarantors hereby further agrees not to exercise
any right to enforce any other remedy which the Administrative Agent and the
Lenders now have or may hereafter have against any Other Party, any endorser or
any other guarantor of all or any part of the indebtedness of the Borrower and
any benefit of, and any right to participate in, any security or collateral
given to or for the benefit of the Lenders to secure payment of the indebtedness
of the Borrower until such time as the Loans hereunder shall have been paid and
the Commitments have been terminated.

 


SECTION 10.8                            LIMITATION ON ENFORCEMENT.


 

The Lenders agree that this Guaranty may be enforced only by the action of the
Administrative Agent acting upon the instructions of the Required Lenders and
that no Lender shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement.  The Lenders further agree that this
Guaranty may not be enforced against any director, officer, employee or
stockholder of the Guarantors.

 


SECTION 10.9                            CONFIRMATION OF PAYMENT.


 

The Administrative Agent and the Lenders will, upon request after payment of the
indebtedness and obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that the such indebtedness and obligations have
been paid and the Commitments relating thereto terminated, subject to the
provisions of Section 10.2.

 


SECTION 10.10                     CALIFORNIA WAIVERS.


 

Without limiting the generality of the foregoing, each Guarantor waives all
rights and defenses that such Guarantor may have because the Credit Party
obligations are secured by real

 

89

--------------------------------------------------------------------------------


 

property.  This means, among other things: (1) the administrative agent or the
lenders may collect from such Guarantor without first foreclosing on any real or
personal property collateral pledged by the Borrower or any other Credit Party;
(2) if the administrative agent or the lenders foreclose on any real property
collateral pledged by the Borrower or any other Credit Party: (A) the amount of
the obligations may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price; (B) the administrative agent or the lenders may collect from such
Guarantor even if the administrative agent or the Lenders, by foreclosing on the
real property collateral, have destroyed any right such Guarantor may have to
collect from the Borrower or any other Credit Party.  This is an unconditional
and irrevocable waiver of any rights and defenses such Guarantor may have
because the Credit Party obligations are secured by real property.  These rights
and defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d, or 726 of the California Code of Civil Procedure (the
“CCP”).

 

In addition, each Guarantor waives all rights and defenses arising out of an
election of remedies by the Administrative Agent or the Lenders, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for a guaranteed obligation, has destroyed such Guarantor’s rights by
the operation of Section 580d of the CPC or otherwise.

 

90

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

BORROWER:

TTM TECHNOLOGIES, INC.,
a Washington corporation

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

GUARANTORS:

POWER CIRCUITS, INC.,
a California corporation

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

TTM ADVANCED CIRCUITS, INC.,
a Minnesota corporation

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

TTM TECHNOLOGIES, INC.,
a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

TTM TECHNOLOGIES INTERNATIONAL, INC.,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[OTHER LENDERS]

 

--------------------------------------------------------------------------------